

EXECUTION COPY


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of October 22, 2010


among


BUCKEYE TECHNOLOGIES INC.,
as the Company,


The Guarantors from time to time party hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,


and


The Other Lenders Party Hereto
 
and


CITIZENS BANK OF PENNSYLVANIA,
as Syndication Agent


BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Sole Book Manager


J.P. MORGAN SECURITIES LLC,
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Joint Lead Arrangers



CHAR1\1181252v9
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Section                                                                                                                                                                                 Page


 
ARTICLE I  DEFINITIONS AND ACCOUNTING
TERMS                                                            1
 
1.01
Defined Terms. 
1

 
1.02
Other Interpretive Provisions. 
24

 
1.03
Accounting Terms. 
25

 
1.04
Rounding. 
25

 
1.05
Times of Day. 
25

 
1.06
Letter of Credit Amounts. 
25

 
ARTICLE II  THE COMMITMENTS AND CREDIT
EXTENSIONS                                                                            26
 
2.01
The Loans. 
26

 
2.02
Borrowings, Conversions and Continuations of Loans. 
26

 
2.03
Letters of Credit; Auto-Extension Letters of Credit. 
27

 
2.04
Swing Line Loans. 
34

 
2.05
Prepayments. 
37

 
2.06
Termination or Reduction of Commitments. 
38

 
2.07
Repayment of Loans. 
38

 
2.08
Interest. 
39

 
2.09
Fees. 
39

 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 
40

 
2.11
Evidence of Debt. 
40

 
2.12
Payments Generally; Administrative Agent’s Clawback. 
41

 
2.13
Sharing of Payments by Lenders. 
42

 
2.14
Increase in Aggregate Commitments. 
43

 
2.15
Cash Collateral. 
44

 
2.16
Defaulting Lenders. 
45

 
ARTICLE III  TAXES, YIELD PROTECTION AND
ILLEGALITY                                                         47
 
3.01
Taxes. 
47

 
3.02
Illegality. 
49

 
3.03
Inability to Determine Rates. 
49

 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans. 
50

 
3.05
Compensation for Losses. 
51

 
3.06
Mitigation Obligations; Replacement of Lenders. 
52

 
3.07
Survival. 
52

 
ARTICLE IV  CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS                                                             53
 
4.01
Conditions of Initial Credit Extension. 
53

 
4.02
Conditions to all Credit Extensions. 
56

 
 
 
i

--------------------------------------------------------------------------------

 
ARTICLE V  REPRESENTATIONS AND
WARRANTIES                                                                 56
 
5.01
Organization and Business. 
56

 
5.02
Financial Statements and Other Information; Material Agreements. 
57

 
5.03
Agreements Relating to Indebtedness. 
58

 
5.04
Changes in Condition. 
58

 
5.05
Title to Assets. 
58

 
5.06
Operations in Conformity With Law, etc. 
58

 
5.07
Litigation. 
59

 
5.08
Authorization and Enforceability. 
59

 
5.09
No Legal Obstacle to Agreements. 
59

 
5.10
Defaults. 
60

 
5.11
Licenses, etc. 
60

 
5.12
Tax Returns. 
60

 
5.13
Certain Business Representations. 
61

 
5.14
Environmental Regulations. 
61

 
5.15
ERISA Compliance. 
62

 
5.16
Government Regulation; Margin Stock. 
63

 
5.17
Disclosure. 
63

 
5.18
Solvency. 
63

 
ARTICLE VI  AFFIRMATIVE AND NEGATIVE
COVENANTS                                                                   63
 
6.01
Taxes and Other Charges. 
64

 
6.02
Conduct of Business, etc. 
64

 
6.03
Insurance. 
65

 
6.04
Financial Statements and Reports. 
65

 
6.05
Certain Financial Tests. 
69

 
6.06
Indebtedness. 
69

 
6.07
Liens. 
71

 
6.08
Investments and Acquisitions. 
72

 
6.09
Distributions. 
74

 
6.10
Asset Dispositions and Mergers. 
75

 
6.11
[Intentionally omitted.] 
75

 
6.12
Issuance of Stock by Subsidiaries; Subsidiary Distributions, etc.
75

 
6.13
Voluntary Prepayments of Other Indebtedness
76

 
6.14
Derivative Contracts
76

 
6.15
Negative Pledge Clauses
76

 
6.16
ERISA, etc
76

 
6.17
Transactions with Affiliates
77

 
6.18
Environmental Laws
77

 
6.19
Interpretation of Covenants
77

 
6.20
Use of Proceeds
77

 
6.21
Pledged Assets
77

 
6.22
Further Assurances
78

 
ARTICLE
VII                                                                       78
 
[Intentionally
Omitted]                                                                                                                                                                                                      
78

 
 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VIII  EVENTS OF DEFAULT AND
REMEDIES                                                          79
 
8.01
Events of Default
79

 
8.02
Certain Actions Following an Event of Default
82

 
8.03
Annulment of Defaults
83

 
8.04
Waivers
83

 
8.05
Application of Funds
83

 
ARTICLE IX  ADMINISTRATIVE
AGENT                                                            84
 
9.01
Appointment and Authority. 
84

 
9.02
Rights as a Lender. 
85

 
9.03
Exculpatory Provisions. 
85

 
9.04
Reliance by Administrative Agent. 
86

 
9.05
Delegation of Duties. 
86

 
9.06
Resignation of Administrative Agent. 
86

 
9.07
Non-Reliance on Administrative Agent and Other Lenders. 
87

 
9.08
No Other Duties, Etc. 
87

 
9.09
Administrative Agent May File Proofs of Claim. 
87

 
9.10
Collateral and Guaranty Matters. 
88

 
ARTICLE
X   GUARANTY                                                                   89
 
10.01
Guarantee of Obligations. 
89

 
10.02
Continuing Obligation. 
89

 
10.03
Waivers with Respect to Obligations. 
90

 
10.04
Lenders’ Power to Waive, etc. 
91

 
10.05
Information Regarding the Company, etc. 
91

 
10.06
Certain Guarantor Representations. 
91

 
10.07
Subrogation. 
92

 
10.08
Subordination. 
92

 
10.09
Future Subsidiaries; Further Assurances. 
92

 
10.10
Contribution Among Guarantors. 
93

 
ARTICLE
XI  MISCELLANEOUS                                                              93
 
11.01
Amendments, Etc. 
93

 
11.02
Notices; Effectiveness; Electronic Communications. 
95

 
11.03
No Waiver; Cumulative Remedies. 
97

 
11.04
Expenses; Indemnity; Damage Waiver. 
97

 
11.05
Payments Set Aside. 
99

 
11.06
Successors and Assigns. 
99

 
11.07
Treatment of Certain Information; Confidentiality. 
103

 
11.08
Right of Setoff. 
104

 
11.09
Interest Rate Limitation. 
104

 
11.10
Counterparts; Integration; Effectiveness; Amendment and Restatement of Existing
Credit Agreement; Affirmation of Prior Liens. 
105

 
11.11
Survival of Representations and Warranties. 
105

 
11.12
Severability. 
106

 
11.13
Replacement of Lenders. 
106

 
11.14
Governing Law; Jurisdiction; Etc. 
107

 
11.15
Waiver of Jury Trial. 
107

 
11.16
No Advisory or Fiduciary Responsibility. 
108

 
11.17
USA PATRIOT Act Notice. 
108






 
CHAR1\1181252v9
 
iii

--------------------------------------------------------------------------------

 



SCHEDULES


1.01(a)             Existing Letters of Credit
1.01(b)             Mortgaged Properties
2.01                 Commitments and Applicable Percentages
5.01                 Organization and Business
5.02                 Material Agreements
5.03                 Agreements Relating to Indebtedness
5.07                 Litigation
5.14                 Environmental Regulations
5.15(d)            Pension Plans
6.07                 Liens
11.02               Administrative Agent’s Office, Certain Addresses for Notices




EXHIBITS


Form of


A                 Loan Notice
B                 Swing Line Loan Notice
C                 Note
D                 Compliance Certificate
E                 Assignment and Assumption
F                 Mortgage
G                 Closing Certificate
H                 Foreign Subsidiary Subordination Agreement



 
CHAR1\1181252v9
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 22, 2010 among BUCKEYE TECHNOLOGIES INC., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
hereto as guarantors (collectively, the “Guarantors” and individually, a
“Guarantor”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


PRELIMINARY STATEMENTS:


WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, the lenders from time to time party thereto and the
Administrative Agent entered into that certain Credit Agreement dated as of
November 5, 2003 (as amended and modified prior to the date hereof, the “Prior
Credit Agreement”);


WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, the lenders from time to time party thereto and the
Administrative Agent amended and restated the Prior Credit Agreement by entering
into that certain Credit Agreement dated as of July 25, 2007 (as amended and
modified prior to the date hereof, the “Existing Credit Agreement”);


WHEREAS, the Company has requested and the Lenders and other parties hereto have
agreed to amend and restate the Existing Credit Agreement on the terms and
conditions hereinafter set forth;


WHEREAS, concurrently with the effectiveness of such amendment and restatement
of the Existing Credit Agreement, the Existing Credit Agreement will be amended
and restated in its entirety, the lenders party thereto will have no further
obligations thereunder and will cease to be parties to such agreement and the
Company and its Subsidiaries will have no further obligations thereunder, except
for those obligations that by their terms survive termination of the Existing
Credit Agreement;


WHEREAS, the Company has requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue letters of credit, in each case,
on the terms and subject to the conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Accumulated Benefit Obligations” means the actuarial present value of the
accumulated benefit obligations under any Plan, calculated in accordance with
Statement No. 87 of the Financial Accounting Standards Board.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


 
 

--------------------------------------------------------------------------------

 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.


“Agent Parties” has the meaning specified in Section 11.02(c).


“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments in effect equal THREE HUNDRED MILLION
DOLLARS ($300,000,000).


“Agreement” means this Second Amended and Restated Credit Agreement, as from
time to time amended, restated, modified and in effect.


“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Rate” means from time to time, for the purposes of calculating (a)
the commitment fee for the purposes of Section 2.09(a), (b) the Standby Letter
of Credit Fee for purposes of Section 2.03(h), (c) the interest rate applicable
to Loans that are Eurodollar Rate Loans for the purposes of Section 2.08 and (d)
the interest rate applicable to Loans that are Base Rate Loans for the purposes
of Section 2.08, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Sections 6.04(a)(v)
and 6.04(b)(iii):
 
 
 
2

--------------------------------------------------------------------------------

 

 
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate Loans
and
Standby Letter of Credit Fee
Base Rate Loans
1
< 1.00:1
0.375%
1.75%
0.75%
2
> 1.00:1 but < 1.50:1
0.375%
2.00%
1.00%
3
> 1.50:1 but < 2.00:1
0.375%
2.25%
1.25%
4
> 2.00:1 but < 2.50:1
0.375%
2.50%
1.50%
5
> 2.50:1
0.375%
2.75%
1.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.04 (i.e., 45 days after the end of each of the
first three fiscal quarters of the Company’s fiscal year and 90 days after the
end of the Company’s fiscal year); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the first
Business Day after actual delivery thereof.  The Applicable Rate in effect from
the Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section
6.04(b)(iii) for the fiscal quarter ending December 31, 2010 shall be determined
based upon Pricing Level 2.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approved Public Debt” means senior unsecured notes issued by the Company in
accordance with Section 6.06(t), which satisfies the following
requirements:  (i) the final maturity thereof shall be no earlier than six (6)
months following the Maturity Date, (ii) the definitive documents with respect
to such Approved Public Debt shall not contain any financial maintenance
covenants (or defaults having the same effect as a financial maintenance
covenant), (iii) there shall be no scheduled amortization prior to the maturity
of such Approved Public Debt and (iv) no Default or Event of Default then exists
or would result from the incurrence thereof.


“Arranger” means Banc of America Securities LLC in its capacities as joint lead
arranger and sole book manager.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(a)(iii).
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Availability Period” means, in respect of the Aggregate Commitments, the period
from and including the Closing Date to the earliest of (i) the Maturity Date,
(ii) the date of termination of the Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Lender to make Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Bankruptcy Default” means an Event of Default referred to in Section 8.01(j).


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located; provided, however, that when “Business Day” is used in
connection with any Eurodollar Rate Loan, such term shall mean any day that is
also a London Banking Day.


“Capital Expenditures” means, for any period, amounts added or required to be
added to the property, plant and equipment or other fixed assets account on the
Consolidated balance sheet of the Company and its Subsidiaries, prepared in
accordance with GAAP, in respect of (a) the acquisition, construction,
improvement or replacement of land, buildings, machinery, equipment, leaseholds
and any other real or personal property (excluding replacements of and repairs
to any real or personal property made out of the proceeds of a casualty
insurance policy), (b) to the extent not included in clause (a) above,
materials, contract labor and direct labor relating thereto (excluding amounts
properly expensed as repairs and maintenance in accordance with GAAP) and (c)
software development costs to the extent not expensed; provided, however, that
Capital Expenditures shall not include (i) the purchase price for the
acquisition of another Person (or substantially all the assets of another
Person) as a going concern permitted by Section 6.08 or (ii) expenditures made
in accordance with this Agreement with the proceeds of insurance claims or
condemnation awards.


“Capitalized Lease” means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP, including Statement Nos. 13
and 98 of the Financial Accounting Standards Board.


“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP, including Statement Nos. 13 and 98 of the
Financial Accounting Standards Board.
 
 
 
4

--------------------------------------------------------------------------------

 


“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar-denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500 million or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (each an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within twelve months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500 million for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least $500
million and the portfolios of which are limited to Investments of the character
described in the foregoing subclauses hereof, (f) money market preferred or
similar funds having at such date of acquisition a rating of AA or better by S&P
or Aa or better by Moody’s, and (g) shares of money market mutual or similar
funds registered under 2(a)7 or 3(c)7 of the Investment Company Act of 1940.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including corporate purchase and travel card), electronic funds transfer and
other cash management arrangements.


“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 

 
 
5

--------------------------------------------------------------------------------

 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.


“Commercial Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Company pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.


“Company” has the meaning specified in the introductory paragraph hereto.
 
“Company Materials” has the meaning specified in Section 6.04.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Computation Covenants” means Sections 6.05, 6.06(g), 6.06(m), 6.06(t), 6.08(e),
6.08(f), 6.08(g), 6.08(h), 6.09(c) and 6.10(c).


“Consolidated”, when used with reference to any term, mean that term as applied
to the accounts of the Company (or other specified Person) and all of its
Subsidiaries (or other specified group of Persons), or such of its Subsidiaries
as may be specified, consolidated (or combined) in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, the total, without duplication, of
(a) Consolidated Net Income minus (b) to the extent included in computing such
Consolidated Net Income (i) any extraordinary and nonrecurring gains and (ii)
noncash income items, plus (c) all amounts deducted in computing such
Consolidated Net Income in respect of:


(i)           depreciation and amortization;


(ii)           interest expense;


(iii)           income tax expense;
 

 
 
6

--------------------------------------------------------------------------------

 
(iv)           the write down for impairment purposes of existing goodwill and
noncash charges related to asset impairments;


(v)           any extraordinary and nonrecurring losses;


(vi)           any other noncash charges (provided, however, that (i) such
charges shall not include any amounts that constitute an accrual of or reserve
for future cash payments or that otherwise are expected to result in cash
expenditures in a future period and (ii) the amount added in respect of such
noncash charges shall not exceed $15,000,000);


(vii)           cash restructuring charges in an amount not to exceed
$10,000,000 in the aggregate over the term of the Agreement;


(viii)           any write-off of fees associated with any financing; and


(ix)           any non-cash expense associated with alternative fuel mixture
credits.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash (net of any cash
refunds received with respect thereto), less (iii) the aggregate amount of all
Distributions made pursuant to Section 6.09(b), (d) and (g), in each case, of or
by the Company and its Subsidiaries on a Consolidated basis for the most
recently completed four fiscal quarter period, to (b) the sum of
(i) Consolidated Interest Charges to the extent paid in cash, (ii) the aggregate
principal amount of all regularly scheduled principal payments or redemptions or
similar acquisitions for value of outstanding Indebtedness for borrowed money,
but excluding any such payments to the extent refinanced through the incurrence
of additional Indebtedness otherwise expressly permitted under Section 6.06, and
(iii) the aggregate amount of all Consolidated Maintenance Capital Expenditures,
in each case, of or by the Company and its Subsidiaries on a Consolidated basis
for the most recently completed four fiscal quarter period.
 
“Consolidated Interest Charges” means, for any four fiscal quarter period, the
sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all interest
paid or payable with respect to discontinued operations and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the Company and its Subsidiaries on a
Consolidated basis for the most recently completed four fiscal quarter period.
 
“Consolidated Leverage Ratio” means, at any time, the ratio of (a) Consolidated
Total Debt as of the last day of the most recently completed fiscal quarter to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such last day.
 
“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate amount of Capital Expenditures expended by the Company and its
Subsidiaries on a consolidated basis during such period for the maintenance of
their capital assets for that period.


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries, determined in accordance with GAAP on a
Consolidated basis; provided, however, that Consolidated Net Income shall not
include:
 

 
 
7

--------------------------------------------------------------------------------

 
(a)           the income (or loss) of any Person accrued prior to the date such
Person becomes a Subsidiary or is merged into or consolidated with the Company
or any of its Subsidiaries; provided, however, that (i) in the event of an
acquisition permitted by Section 6.08, for purposes only of calculating the
Applicable Rate, the Consolidated Leverage Ratio and the Consolidated Fixed
Charge Coverage Ratio, in Sections 6.05(a) and (b), respectively (but not for
any other Section), the net income (or loss) of any acquired domestic Person
shall be included in Consolidated Net Income for up to four fiscal quarters
prior to the acquisition date, adjusted on a pro forma basis for specific and
quantified reductions in expenses (excluding projected changes in business
conditions, such as projected yield improvement or increased sales) resulting
from the acquisition as agreed between the Company and the Administrative Agent
and (ii) in the event of a Disposition permitted by Section 6.10, for purposes
only of calculating the Applicable Rate, the Consolidated Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio, in Sections 6.05(a) and (b),
respectively (but not for any other Section), the net income or loss of any
Person so disposed of shall be excluded from Consolidated Net Income for up to
four fiscal quarters prior to the Disposition date.


(b)           the income (or loss) of any Person (other than a Subsidiary) in
which the Company or any of its Subsidiaries has an ownership interest;
provided, however, that (i) Consolidated Net Income shall include amounts in
respect of the income of such Person when actually received in cash by the
Company or such Subsidiary in the form of dividends or similar Distributions and
(ii) Consolidated Net Income shall be reduced by the aggregate amount of all
Investments, regardless of the form thereof, made by the Company or any of its
Subsidiaries in such Person for the purpose of funding any deficit or loss of
such Person;


(c)           all amounts included in computing such net income (or loss) in
respect of the write-up of any asset or the retirement of any Indebtedness or
equity at less than face value after June 30, 2010;


(d)           the income of any Subsidiary to the extent (i) the payment of such
income in the form of a Distribution or repayment of Indebtedness to the Company
or a Wholly Owned Subsidiary is not permitted, whether on account of any
Organization Document restriction, any agreement, instrument, deed or lease or
any law, statute, judgment, decree or governmental order, rule or regulation
applicable to such Subsidiary or (ii) the income of such Subsidiary does not
exceed the tax liability incurred by the Company and its Subsidiaries resulting
from the repatriation of foreign earnings under the Code caused by the payment
of such income in the form of a Distribution or repayment of Indebtedness to the
Company or a Wholly Owned Subsidiary; and


(e)           any after-tax gains or losses attributable to returned surplus
assets of any Plan.


“Consolidated Total Debt” means, at any date, all Financing Debt of the Company
and its Subsidiaries on a Consolidated basis.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Currency Exchange Agreement” means any currency swap, foreign exchange contract
or similar arrangement providing for protection against fluctuations in currency
exchange rates, either generally or under specific contingencies.
 

 
 
8

--------------------------------------------------------------------------------

 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to (x) the Applicable Rate plus
2% per annum in the case of Standby Letter of Credit Fees and (y) 2.50% in the
case of Commercial Letter of Credit Fees.


“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Company, or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
to the Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Distribution” means, with respect to the Company (or other specified Person) or
any of its Subsidiaries:


(a)           the declaration or payment of any dividend or distribution,
including dividends payable in shares of capital stock of or other equity
interests in the Company (or such specified Person), on or in respect of any
shares of any class of capital stock of or other equity interests in the Company
(or such specified Person) or any of its Subsidiaries;


(b)           the purchase, redemption or other retirement of any shares of any
class of capital stock of or other equity interest in the Company (or such
specified Person) or any of its Subsidiaries of options, warrants or other
rights for the purchase of such shares, directly, indirectly through a
Subsidiary or corporate parent or otherwise;
 

 
 
9

--------------------------------------------------------------------------------

 
(c)           any other distribution on or in respect of any shares of any class
of capital stock of or equity or other beneficial interest in the Company (or
such specified Person) or any of its Subsidiaries;


provided, however, that the term “Distribution” shall not include (i) dividends
payable in, or conversion of securities into, nonredeemable common stock of or
other similar equity interests in the Company (or such specified Person) or (ii)
payments in the ordinary course of business in respect of (A) reasonable
compensation paid to employees, officers and directors, (B) advances to
employees for travel expenses, drawing accounts and similar expenditures, (C)
rent paid to, or accounts payable for services rendered or goods sold by,
non-Affiliates that own capital stock of or other equity interests in the
Company (or such specified Person) or (D) licensing fees and management fees
paid by the Company and its Subsidiaries to each other.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Energy Hedge Agreements” means any futures contract, cap or collar contract or
other contractual arrangement providing for protection against fluctuations in
energy costs, either generally or under specific contingencies.


“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including applicable consent
decrees and administrative orders) relating to public health and safety and
protection of the environment, including the federal Occupational Health and
Safety Act.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equivalent Amount of United States Funds” means, as of any date of calculation
with respect to a particular amount of foreign currency, an amount of Dollars
equal to such amount of foreign currency, computed at the foreign exchange rate
published for such date in the Wall Street Journal.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 

 
 
10

--------------------------------------------------------------------------------

 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.


“Eurodollar Rate” means:


(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and


(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934.
 

 
 
11

--------------------------------------------------------------------------------

 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Company is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a).


“Existing Credit Agreement” has the meaning set forth in the Recitals.


“Existing Letters of Credit” means those existing letters of credit issued by
certain of the Lenders and described on Schedule 1.01(a).
 
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated September 24, 2010, among the
Company, the Administrative Agent and the Arranger.


“Financial Officer” of the Company (or other specified Person) means its chief
executive officer, chief financial officer, chief operating officer, chief
accounting officer, chairman, president, treasurer or any of its vice presidents
whose primary responsibility is for its financial affairs, all of whose
incumbency and signatures have been certified to the Administrative Agent by the
secretary or other appropriate attesting officer of the Company (or such
specified Person).


“Financing Debt” means each of the items described in clauses (a) through (f)
and (i) of the definition of the term “Indebtedness” and, without duplication,
any Guarantee of such items.


“Fitch” means Fitch Ratings, and any successor thereto.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Foreign Subsidiary Subordination Agreement” is defined in Section 4.01(a)(xi).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 

 
 
12

--------------------------------------------------------------------------------

 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


           “Guarantee” means, with respect to the Company (or other specified
Person):
 
(a)           any guarantee by the Company (or such specified Person), of the
payment or performance of, or any contingent obligation by the Company (or such
specified Person), in respect of, any Indebtedness or other obligation of any
primary obligor;
 
(b)           any other arrangement whereby credit is extended to a primary
obligor on the basis of any promise or undertaking of the Company (or such
specified Person), including any binding “comfort letter” or “keep well
agreement” written by the Company (or such specified Person), to a creditor or
prospective creditor of such primary obligor, to (i) pay the Indebtedness of
such primary obligor, (ii) purchase an obligation owed by such primary obligor,
(iii) pay for the purchase or lease of assets or services regardless of the
actual delivery thereof or (iv) maintain the capital, working capital, solvency
or general financial condition of such primary obligor;
 
(c)           any liability of the Company (or such specified Person), as a
general partner of a partnership in respect of Indebtedness or other obligations
of such partnership;
 
(d)           any liability of the Company (or such specified Person) as a joint
venturer of a joint venture in respect of Indebtedness or other obligations of
such joint venture;
 
(e)           any liability of the Company (or such specified Person) with
respect to the tax liability of others as a member of a group (other than a
group consisting solely of the Company and its Subsidiaries) that is
consolidated for tax purposes; and
 
(f)           reimbursement obligations, whether contingent or matured, of the
Company (or such specified Person) with respect to letters of credit, bankers
acceptances, surety bonds, other financial guarantees and Interest Rate
Protection Agreements (without duplication of other Indebtedness supported or
guaranteed thereby),
 
 
 
13

--------------------------------------------------------------------------------

 
whether or not any of the foregoing are reflected on the balance sheet of the
Company (or such specified Person) or in a footnote thereto; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guarantee and the
amount of Indebtedness resulting from such Guarantee shall be the maximum amount
that the guarantor may become obligated to pay in respect of the obligations
(whether or not such obligations are outstanding at the time of computation).
 
“Guarantors” means, collectively, the Subsidiaries of the Company listed on the
signature pages hereto, and each other Subsidiary of the Company that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Article X; it being understood that as of the Closing Date no Foreign Subsidiary
shall be a Guarantor, and, thereafter, no Foreign Subsidiary shall be a
Guarantor except as provided in Section 10.09.


“Guaranty” means, collectively, the guaranty made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty and
guaranty supplement delivered pursuant thereto.


“Hazardous Material” means any pollutant, toxic or hazardous material or waste,
including any “hazardous substance” or “pollutant” or “contaminant” as defined
in section 101(14) of CERCLA or any other Environmental Law or regulated as
toxic or hazardous under RCRA or any other Environmental Law.


“Hedge Agreement” means, collectively, Currency Exchange Agreements, Interest
Rate Protection Agreements and Energy Hedge Agreements.


“Hedge Bank” means any Person that, at the time it enters into a Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Hedge Agreement.


“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means any Subsidiary of the Company whose assets (at
book value) do not exceed $5,000,000 and in which the net Investment of the
Company and its other Subsidiaries is less than $5,000,000.


“Increase Effective Date” has the meaning specified in Section 2.14(c).


 
 
14

--------------------------------------------------------------------------------

 

 
“Indebtedness” means all obligations, contingent or otherwise, which in
accordance with GAAP are required to be classified upon the balance sheet of the
Company (or other specified Person) as liabilities, but in any event including
(without duplication):


(a)           indebtedness for borrowed money;


(b)           indebtedness evidenced by notes, debentures or similar
instruments;


(c)           Capitalized Lease Obligations, Synthetic Lease Obligations and
Synthetic Debt;


(d)           the deferred purchase price of assets, services or securities,
including related noncompetition, consulting and stock repurchase obligations
(other than ordinary trade accounts payable within six months after the
incurrence thereof in the ordinary course of business), and any long-term
contractual obligations for the payment of money other than, in the case of the
deferred purchase price of services and any long-term contractual obligations
for the payment of money, for products or services to be provided in the future
in the ordinary course of business;


(e)           mandatory redemption, repurchase or dividend rights on capital
stock (or other equity), including provisions that require the exchange of such
capital stock (or other equity) for Indebtedness from the issuer;


(f)           reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers acceptances, surety bonds, other financial
guarantees and Hedge Agreements (without duplication of other Indebtedness
supported or guaranteed thereby);


(g)           pension liabilities unfunded for more than 270 days after the year
in which accrued;


(h)           liabilities secured by any Lien existing on property owned or
acquired by the Company (or such specified Person), whether or not the liability
secured thereby shall have been assumed;


(i)           all Guarantees in respect of Indebtedness of others; and


(j)           for the purposes of Sections 6.06 and 8.01(e) only, all
obligations of such Person in respect of Hedge Agreements.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent” means pertaining to a condition of Insolvency.
 

 
 
15

--------------------------------------------------------------------------------

 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to all Lenders, periods of less than 1 month) thereafter, as
selected by the Company in its Loan Notice; provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period shall extend beyond the Maturity Date.


“Interest Rate Protection Agreement” means any interest rate swap, interest rate
cap, interest rate hedge or other contractual arrangement that converts variable
interest rates into fixed interest rates, fixed interest rates into variable
interest rates or other similar arrangements.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment; provided, however, that the term “Investment” shall not include (i)
current trade and customer accounts receivable for property leased, goods
furnished or services rendered in the ordinary course of business and payable in
accordance with customary trade terms, (ii) deposits, advances and prepayments
to suppliers for property leased, goods furnished and services rendered in the
ordinary course of business, (iii) advances to employees for travel expenses,
drawing accounts and similar expenditures, (iv) stock or other securities
acquired in connection with the satisfaction or enforcement of Indebtedness or
claims due to the Company (or such specified Person) or as security for any such
Indebtedness or claim or (v) demand deposits in banks or similar financial
institutions.


“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
 

 
 
16

--------------------------------------------------------------------------------

 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, in each case to the extent
having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder and (b) any Lender that has issued an Existing Letter of
Credit, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Legal Requirement” means any requirement imposed upon any of the Lenders or the
Company and its Subsidiaries by any law, statute, rule, regulation, directive,
order, decree, guideline (or any interpretation thereof by courts or of
administrative bodies) of the United States of America, or any jurisdiction in
which any Lending Office utilized by a Lender for making Eurodollar Rate Loans
is located or any state or political subdivision of any of the foregoing, or by
any board, governmental or administrative agency, central bank or monetary
authority of the United States of America, any jurisdiction in which any Lending
Office utilized by a Lender for making Eurodollar Rate Loans is located or any
political subdivision of any of the foregoing, in each case having the force of
law; provided, however, that any such requirement imposed on any of the Lenders
not having the force of law shall be deemed to be a Legal Requirement for
purposes of Article III if such Lender reasonably believes that compliance
therewith is in the best interest of such Lender.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


 
17

--------------------------------------------------------------------------------

 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.


“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).


“Letter of Credit Fees” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Revolving Credit Borrowing or a Swing Line Loan.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Security Documents, (d) the Fee Letter, (e) each Issuer Document, (f) each
Secured Hedge Agreement, (g) each Secured Cash Management Agreement, (h) the
Restatement and Assignment Agreement and (i) any Foreign Subsidiary
Subordination Agreement.


“Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.


“Loan Parties” means, collectively, the Company and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Margin Stock” has the meaning specified in Regulation U issued by the FRB.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, financial condition or income of the
Company and its subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under the Loan
Documents, or of the ability of the Company or any Guarantor to perform its
material obligations under any Loan Document to which they are parties; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Guarantor of any Loan Document to
which it is a party.
 

 
 
18

--------------------------------------------------------------------------------

 
“Material Agreement” has the meaning specified in Section 5.02(b).


“Material Foreign Subsidiary” means, as of any date of determination, any
Foreign Subsidiary of the Company (a) whose Subsidiary Assets (as defined below)
exceed 15% of Consolidated Total Assets (as defined below) and (b) in which the
Net Investment (as defined below) of the Company and its other Subsidiaries
exceeds 15% of the Aggregate Net Investment (as defined below).  For purposes
hereof, as of any date of determination,


(A) “Aggregate Net Investment” means the sum of (I) the Company’s long-term
indebtedness (including the current portion thereof) on a Consolidated basis as
shown in the “Long-Term Debt” line item on the most recently available
Consolidated balance sheet of the Company plus (II) the Capitalized Lease
Obligations of the Company and its Subsidiaries on a Consolidated basis as shown
on the most recently available Consolidated balance sheet of the Company plus
(III) the amount by which (x) stockholders' equity of the Company and its
Subsidiaries on a Consolidated basis as shown on the most recently available
Consolidated balance sheet of the Company exceeds (y) the total amount of
goodwill as shown on the most recently available Consolidated balance sheet of
the Company.


(B) “Consolidated Total Assets” means the amount by which (x) the Company’s
total assets on a Consolidated basis as shown in the “Total Assets” line item on
the most recently available Consolidated balance sheet of the Company exceeds
(y) the total amount of goodwill as shown on the most recently available
Consolidated balance sheet of the Company.


(C) “Net Investment” means the sum of (I) Subsidiary Assets for the relevant
Subsidiary minus (II) the current liabilities of the relevant Subsidiary,
excluding intercompany liabilities as shown on the most recently available
balance sheet of such Subsidiary minus (III) deferred income taxes of the
relevant Subsidiary as shown on the most recently available balance sheet of
such Subsidiary.


(D) “Subsidiary Assets” means the assets of the relevant Subsidiary at net book
value (excluding intercompany assets and goodwill) as shown on the most recently
available balance sheet of such Subsidiary.


“Maturity Date” means October 22, 2015; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Maximum Rate” has the meaning specified in Section 11.09.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage Amendments” means each of the amendments to each of the Mortgages,
which amendments shall be delivered on the Closing Date.


“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, substantially in form as Exhibit F (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).


 
19

--------------------------------------------------------------------------------

 
“Mortgaged Properties” means the real properties listed under the heading
“Mortgaged Properties” on Schedule 1.01(b), as to which the Administrative Agent
for the benefit of the Lenders shall be granted a Lien pursuant to the
Mortgages.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
 
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iii).
 
“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans or Swing Line Loans, as the case may be, made by such Lender,
substantially in the form of Exhibit C.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means (a) with respect to Loans and Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Loans and Swing Line Loans, as
the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.


“Participant” has the meaning specified in Section 11.06(d).


 
20

--------------------------------------------------------------------------------

 
“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.04.


“Prior Credit Agreement” has the meaning set forth in the Recitals.


“Public Lender” has the meaning specified in Section 6.04.


“RCRA” means the federal Resource Conservation and Recovery Act, 42
U.S.C.ss.690, et seq.


“Reduction Amount” has the meaning specified in Section 2.05(b)(iii).
 
 
“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.


 
21

--------------------------------------------------------------------------------

 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.


“Restatement and Assignment Agreement” means that certain Restatement and
Assignment Agreement, dated as of the date hereof, between the Company, the
Guarantors, the Agent, the Lenders and certain of the lenders under the Existing
Credit Agreement.


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company or any other Loan Party and any Cash
Management Bank.


“Secured Hedge Agreement” means any Hedge Agreement permitted under Article VI
that is entered into by and between the Company or any other Loan Party and any
Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.


“Security Agreement” means that certain Second Amended and Restated Security and
Pledge Agreement, dated as of the date hereof, by and among the “Obligors”, as
defined therein, and the Administrative Agent on behalf of the Lenders, as from
time to time amended, restated, modified and in effect.


“Security Documents” means the collective reference to the Security Agreement,
the Mortgages, and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


 
22

--------------------------------------------------------------------------------

 
“Standby Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Subordinated Indebtedness” means any Indebtedness that is subordinated to the
Obligations on terms satisfactory to the Required Lenders.


“Subsidiary” of a Person (other than Cotton Flows, LLC and Merfin Europe A.S. so
long as such Subsidiaries are Immaterial Subsidiaries) means a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 

 
 
23

--------------------------------------------------------------------------------

 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Affiliate” means a Person which the Company indicates in writing
to the Administrative Agent will constitute an “Unrestricted Affiliate”
hereunder, including joint ventures and Persons in which the Company and its
Subsidiaries have a non-controlling equity interest.


“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.


1.02           Other Interpretive Provisions.




With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Recitals, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Recitals, Exhibits and Schedules to, the Loan Document
in which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


 
24

--------------------------------------------------------------------------------

 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03           Accounting Terms.




(a)  Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended June 30, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, except as otherwise specifically prescribed herein.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


1.04           Rounding.




Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05           Times of Day.




Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06           Letter of Credit Amounts.




Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


 
25

--------------------------------------------------------------------------------

 
ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           The Loans.


Subject to the terms and conditions set forth herein (including without
limitation the conditions set forth in Section 4.02), each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Company in Dollars from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments and (ii) the aggregate Outstanding Amount of the Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.   Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01.  Loans
made to the Company may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.


2.02           Borrowings, Conversions and Continuations of Loans.




(a)           Each Revolving Credit Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $3,000,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $50,000 in excess thereof.  Each Loan Notice  (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Revolving Credit Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Company fails to specify a Type of Loan in a Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Company requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.


 
26

--------------------------------------------------------------------------------

 
(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans, as described in Section 2.02(a).  Each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 2:00 p.m. on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Company on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Credit Borrowing is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Company as provided above.


(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans made to the Company be
converted to Base Rate Loans on the last day of the then current Interest Period
with respect thereto.


(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(e)           After giving effect to all Revolving Credit Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect in respect of the Aggregate Commitments.


2.03           Letters of Credit; Auto-Extension Letters of Credit. 




(a)           The Letter of Credit Commitment.  (i) Subject to the terms and
conditions set forth herein (including without limitation the conditions set
forth in Section 4.02), (A) the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Company, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Company and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof; provided that the Loan Parties agree not to extend or renew
any such Existing Letters of Credit except with Bank of America as L/C Issuer.


 
27

--------------------------------------------------------------------------------

 
(ii)           The L/C Issuer shall not issue any Letter of Credit if:


(A)           the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance or, unless the Required
Lenders have approved such expiry date, or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.


(iii)           If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.


(iv)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:



(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


 
28

--------------------------------------------------------------------------------

 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;


(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;


(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(F)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(v)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(vi)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vii)           The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit.  (i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least three Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


 
29

--------------------------------------------------------------------------------

 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.


(iii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)           Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof.  Not later than 12:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Company shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.


 
30

--------------------------------------------------------------------------------

 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)           Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company of a Loan Notice ).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.


 
31

--------------------------------------------------------------------------------

 
(d)           Repayment of Participations.  (i) At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Obligations Absolute.  The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any of its Subsidiaries.


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 

 
 
32

--------------------------------------------------------------------------------

 
(f)           Role of L/C Issuer.  Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


(g)           Applicability of ISP and UCP.   Unless otherwise expressly agreed
by the L/C Issuer and the Company when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.


(h)           Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage (i) with respect to each standby Letter of Credit, a fee
(the “Standby Letter of Credit Fee”) equal to the Applicable Rate times the
daily amount available to be drawn under such standby Letter of Credit and (ii)
with respect to each commercial Letter of Credit, a fee (the “Commercial Letter
of Credit Fee”, together with the Standby Letter of Credit Fee, the “Letter of
Credit Fees”) equal to 50.0 bps of the face amount of each such commercial
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account; provided that to the
extent the Company has provided Cash Collateral pursuant to Section 2.15(a) in
an amount sufficient to cover any such Fronting Exposure then the balance of
such fee shall be refunded to the Company.  For purposes of computing the daily
amount available to be drawn under any standby Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Standby Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  Commercial Letter of Credit Fees
shall be due and payable on the date of issuance of such Letter of Credit. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue, or be payable
at, at the Default Rate.
 
33

--------------------------------------------------------------------------------

 


(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Company shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each standby Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears and (ii) with
respect to each commercial Letter of Credit, equal to the greater of (x) 0.125%
of the face amount of such commercial Letter of Credit and (y) $125, in each
case upon the issuance thereof and with any amendment increasing the amount of
such Letter of Credit.  With respect to standby Letters of Credit, such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  With respect to commercial Letters of Credit, such fronting fee shall
be due and payable on the date of issuance of such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition, the Company shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


2.04           Swing Line Loans.


(a)  The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Company from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Loans and L/C Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments at such time, and (ii)
the aggregate Outstanding Amount of the Loans of any Lender at such time, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, and provided further that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.


 
34

--------------------------------------------------------------------------------

 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $250,000 and in integral multiples of
$50,000 in excess thereof and (ii) the requested borrowing date, which shall be
a Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
immediately available funds.


(c)           Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Company
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


 
35

--------------------------------------------------------------------------------

 
(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be.  A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.


(iv)           Each Lender’s obligation to make Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Swing Line Loans,
together with interest as provided herein.


(d)           Repayment of Participations.  (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


 
36

--------------------------------------------------------------------------------

 
2.05           Prepayments.




(a)  Optional.  (i) Subject to the last sentence of this Section 2.05(a)(i), the
Company may, upon notice from the Company to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans, and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Subject to Section 2.16,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their Applicable Percentages.


(ii)           The Company may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


(b)           Mandatory.  (i) [Intentionally omitted].


(ii)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments at such time, the Company shall immediately prepay Loans,
Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.


(iii)           Prepayments made pursuant to this Section 2.05(b), first, shall
be applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall
be applied ratably to the outstanding Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and the amount remaining, if any,
after the prepayment in full of all L/C Borrowings and Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Company for use in the ordinary course of its business, and the Aggregate
Commitments shall be automatically and permanently reduced by the Reduction
Amount as set forth in Section 2.06(b).  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the Company
or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.


 
37

--------------------------------------------------------------------------------

 
(iv)           Eurodollar Prepayment Account.  If the Company is required to
make a mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b),
so long as no Event of Default exists, the Company shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent.  Any
amounts so deposited shall be held by the Administrative Agent as collateral for
the prepayment of such Eurodollar Rate Loans and shall be applied to the
prepayment of the applicable Eurodollar Rate Loans at the end of the current
Interest Periods applicable thereto or, sooner, at the election of the
Administrative Agent, upon the occurrence of an Event of Default.  At the
request of the Company, amounts so deposited shall be invested by the
Administrative Agent in Cash Equivalents maturing on or prior to the date or
dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of the Company and the Company will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.


2.06           Termination or Reduction of Commitments.




(a)           Optional.  The Company may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 p.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Company shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.


(b)           Mandatory.  If after giving effect to any reduction or termination
of Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Aggregate Commitments at such time, the Letter
of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.


(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Commitments under this Section 2.06.  Upon any reduction of the Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount.  All fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.


2.07           Repayment of Loans.


(a)           Loans.  Each Company shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans outstanding on such date.


(b)           Swing Line Loans.  The Company shall repay each Swing Line Loan on
the earlier to occur of (i) demand by the Swing Line Lender and (ii) the
Maturity Date.


 
38

--------------------------------------------------------------------------------

 
2.08           Interest.




(a)           Subject to the provisions of Section 2.08(b), (x) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of (A) the Eurodollar
Rate for such Interest Period plus (B) the Applicable Rate; (y) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (z) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (I) the Base Rate plus the Applicable Rate or (II) such
other rate as mutually agreed to by the Company and the Swing Line Lender.


(b)           (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) payable by the
Company under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Company shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09           Fees.
 
 


In addition to certain fees described in Sections 2.03(h) and (i):


(a)           Commitment Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceeds the sum of (i) the Outstanding Amount of
Loans and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.16.  The commitment fee shall accrue at all times
during the relevant Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.


 
39

--------------------------------------------------------------------------------

 
(b)           Other Fees.  (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii)           The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


2.10           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
 
(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the applicable Lenders, promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Company under Debtor
Relief Laws, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article VIII.  The Company’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.


2.11           Evidence of Debt.




(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Company hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Company shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


 
40

--------------------------------------------------------------------------------

 
(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12           Payments Generally; Administrative Agent’s Clawback.




(a)  General.  All payments to be made by each Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by each
Company hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Company shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.


(b)           (i) Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans.  If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by the Company shall be without prejudice to any claim
the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)           Payments by Company; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Company prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Company has not in fact
made such payment, then each of the Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


 
41

--------------------------------------------------------------------------------

 
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


2.13           Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time of payment on account of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) obtained
by all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:


 
42

--------------------------------------------------------------------------------

 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14           Increase in Aggregate Commitments.


(a)           Increase.  Provided there exists no Default and the Consolidated
Leverage Ratio is less than 4.50 (measured as of the most recent date upon which
a Compliance Certificate was delivered pursuant to Section 6.04(a)(v)), upon
notice to the Administrative Agent, the Company may from time to time after the
Closing Date, increase the Aggregate Commitments by an amount (for all such
requests) not exceeding $100,000,000 such that the maximum amount of the
Aggregate Commitments shall at no time exceed $400,000,000; provided that any
such increase shall be in a minimum amount of $10,000,000 and in a whole
multiple of $5,000,000 in excess thereof.
 
(b)           Solicitation of Increase.  To achieve the full amount of a
requested increase (i) the Administrative Agent with the consent of the Company
(which approval shall not be unreasonably withheld or delayed) or (ii) the
Company with the consent of the Administrative Agent, L/C Issuer and the Swing
Line Lender (which approval shall not be unreasonably withheld or delayed) may
solicit increased commitments from existing Lenders and/or invite Eligible
Assignees to become Lenders; provided, however that no existing Lender shall be
obligated or required to accept an increase in its Commitment pursuant to this
Section 2.14 unless it specifically consents to such increase in writing and no
Eligible Assignee shall become a Lender unless its Commitment is at least
$5,000,000.  Any Lender or Eligible Assignee agreeing to increase its Commitment
or provide a new Commitment pursuant to this Section 2.14 shall, in connection
therewith, deliver to the Administrative Agent a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


 
43

--------------------------------------------------------------------------------

 
(c)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date and Schedule 2.01 hereto shall be deemed amended to
reflect such increase and final allocation.
 
(d)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent (i) a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
(B) certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in Section 5.02 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.04, and (y) no Default or Event of Default has occurred or is continuing, and
(C) a statement of reaffirmation from the Loan Parties pursuant to which each
Loan party ratifies this Agreement and the other Loan Documents and acknowledges
and reaffirms that, after giving effect to such increase, it is bound by all
terms of this Agreement and the other Loan Documents; (ii) if any portion of the
increase is being provided by a new Lender, a Note in favor of such Lender if so
requested by such Lender; and (iii) payment of any applicable fees related to
such increase (including, without limitation, any applicable arrangement,
upfront and/or administrative fee).  The Company shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.
 
(e)           Amendments.                                The Administrative
Agent is authorized to enter into, on behalf of the Lenders, any amendment to
this Agreement or any other Loan Document as may be necessary to solely
incorporate the terms of any increase in Commitments under this Section 2.14.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.
 
2.15           Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Company shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Company shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).


 
 
44

--------------------------------------------------------------------------------

 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The Company,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, and not to any other application, except pursuant to Section
8.05 during the continuance of an Event of Default.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.05), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


 
2.16           Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.


 
45

--------------------------------------------------------------------------------

 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)           Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).


 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Loans (other than Swing Line Loans) of that
Lender.


 
46

--------------------------------------------------------------------------------

 
(b)           Defaulting Lender Cure.  If the Company, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Company hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Company shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company or shall
make such deductions and (iii) the Company shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


(b)           Payment of Other Taxes by the Company.  Without limiting the
provisions of subsection (a) above, the Company shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.


(c)           Indemnification by the Company.  The Company shall, jointly and
severally, indemnify the Administrative Agent, each Lender and the L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.


(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


 
47

--------------------------------------------------------------------------------

 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Company is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.


Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Company within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or


(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Company to determine the withholding
or deduction required to be made.


Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, and in a timely fashion, such other documents and
forms required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the U.S. by the Company pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction.  Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such  claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Company make any deduction or withholding for taxes from
amounts payable to such Lender.  Additionally, the Company shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, and in a timely fashion, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Company, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.


 
48

--------------------------------------------------------------------------------

 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer if the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Company or any other Person.


3.02           Illegality.




If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Company shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Company
shall also pay accrued interest on the amount so prepaid or converted.


3.03           Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) deposits are not being offered to banks in the offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.


 
49

--------------------------------------------------------------------------------

 
3.04           Increased Costs; Reserves on Eurodollar Rate Loans.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


 
50

--------------------------------------------------------------------------------

 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Company shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)           Reserves on Eurodollar Rate Loans.  The Company shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurodollar liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Company shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.


3.05           Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by the Company (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Company; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Company shall also pay any
reasonable customary administrative fees charged by such Lender in connection
with the foregoing.


 
51

--------------------------------------------------------------------------------

 
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, and delivered
to the Company shall be conclusive absent manifest error.  The Company shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


Despite anything to the contrary in this Agreement, the determination of the
amount to be paid under claims by any Lender under this Article III and the
basis for computation thereof hereunder shall be conclusive so long as (a) such
determination is made in good faith, (b) no manifest error appears therein and
(c) the Lender uses reasonable averaging and attribution methods.


Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Company shall not
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any demands for compensation occurring more than nine months prior
to the date that such Lender, became aware of the event giving rise to such
Lender’s claim for compensation pursuant to this Section (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


3.06           Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with Section
11.13.


3.07           Survival.


All of the Company’ obligations under this Article III shall survive until the
fifth (5th) anniversary of the termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.




 
52

--------------------------------------------------------------------------------

 
ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01           Conditions of Initial Credit Extension.


The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:


(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:


(i)           executed counterparts of this Agreement, in the number requested
by the Administrative Agent;


(ii)           a Note executed by the Company in favor of each Lender requesting
a Note;


(iii)           the Security Agreement, duly executed by each Loan Party,
together with:


(A)           certificates representing the Subsidiary  Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing any pledged debt instruments indorsed in blank,


(B)           authorization by the Loan Parties to file financing statements in
form appropriate for filing under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement,


(C)           a completed “perfection certificate” or other requests for
information, dated on or before the date of the initial Credit Extension,
describing the assets of the Loan Parties and any existing Liens,


(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby,


(E)           the Deposit Account Control Agreements and the Securities Account
Control Agreement, in each case as referred to in the Security Agreement and
duly executed by the appropriate parties,


(F)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements).


 
53

--------------------------------------------------------------------------------

 
(iv)           Mortgages, etc.


(A)  The Administrative Agent shall have received a Mortgage Amendment to each
existing Mortgage with respect to each Mortgaged Property, executed and
delivered by a duly authorized officer of each party thereto.


(B)           [Intentionally omitted.]


(C)           The Administrative Agent shall have received in respect of each
Mortgaged Property an endorsement to a mortgagee’s title insurance policy (or
policies) or marked up unconditional binder for such insurance.  Each such
endorsement shall (1) be in an amount satisfactory to the Administrative Agent;
(2) be issued at ordinary rates; (3) insure that the Mortgage insured thereby
creates a valid first Lien on such Mortgaged Property free and clear of all
defects and encumbrances, except as disclosed therein; (4) name the
Administrative Agent for the benefit of the Lenders as the insured thereunder;
(5) be in the form of ALTA Loan Policy - 1970 (Amended 10/17/70 and 10/17/84)
(or equivalent policies); (6) contain such endorsements and affirmative coverage
as the Administrative Agent may reasonably request and (7) be issued by First
American Title Insurance Company.  The Administrative Agent shall have received
evidence satisfactory to it that all premiums in respect of each such policy,
all charges for mortgage recording tax, and all related expenses, if any, have
been paid.


(D)           If requested by the Administrative Agent, the Administrative Agent
shall have received (1) a policy of flood insurance that (a) covers any parcel
of improved real property that is encumbered by any Mortgage, (b) is written in
an amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (c) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (2) confirmation that the Company has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the FRB.


(E)           The Administrative Agent shall have received a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policy or policies referred to in clause (C) above and a copy of all other
material documents affecting the Mortgaged Properties.


(v)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;


 
54

--------------------------------------------------------------------------------

 
(vi)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Company and other Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;


(vii)           favorable opinions of (i) Shearman & Sterling LLP, special New
York counsel to the Loan Parties and (ii) Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, special Tennessee counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents in form and substance satisfactory to the
Administrative Agent;


(viii)           a certificate signed by a Responsible Officer of the Company
certifying (A) that there has been no event or circumstance since June 30, 2010
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect; and (B) no action, suit, investigation
or proceeding is pending, or to the knowledge of the Company, threatened in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a Material Adverse Effect;


(ix)           evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;


(x)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require; and


(xi)           Each of the Material Foreign Subsidiaries of the Company shall
have entered into a Subsidiary Subordination Agreement in substantially the form
of Exhibit H (the “Foreign Subsidiary Subordination Agreement”) and shall have
delivered it to the Administrative Agent.


(b)           (i) All fees required to be paid to the Administrative Agent and
the Arranger on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.


(c)           Unless waived by the Administrative Agent, the Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).


 
55

--------------------------------------------------------------------------------

 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02           Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a)           The representations and warranties of the Company and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, if the
applicable representation and warranty is already subject to a materiality
standard, shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they shall be
true and correct in all material respects (or, if the applicable representation
and warranty is already subject to a materiality standard, shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in Section
5.02 shall be deemed to refer to the most recent statements furnished pursuant
to Sections 6.04(a) and (b), respectively.


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


In order to induce the Lenders to extend credit to the Company hereunder, each
of the Company and such of its Subsidiaries as are party hereto from time to
time jointly and severally represents and warrants as follows:


5.01           Organization and Business.


(a)           The Company.  The Company is a duly organized and validly existing
corporation, in good standing under the laws of Delaware with all power and
authority, corporate or otherwise, necessary to (a) enter into and perform this
Agreement and each other Loan Document to which it is party and (b) own its
properties and carry on the business now conducted by it.  Certified copies of
the Organization Documents of the Company have been previously delivered to the
Administrative Agent and are correct and complete.  Schedule 5.01, as from time
to time hereafter supplemented in accordance with Sections 6.04(a) and 6.04(b),
sets forth, as of the later of the date hereof or as of the end of the most
recent fiscal quarter for which financial statements are required to be
furnished in accordance with such Sections, (i) the jurisdiction of
incorporation of the Company, (ii) the address of the Company’s principal
executive office and chief place of business, (iii) each name, including any
trade name, under which the Company conducts its business and (iv) the
jurisdictions in which the Company owns real or tangible personal property.


 
56

--------------------------------------------------------------------------------

 
(b)           Subsidiaries.  Each Guarantor is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
organized, with all power and authority, corporate or otherwise, necessary to
(a) enter into and perform this Agreement and each other Loan Document to which
it is party, (b) guarantee the Obligations and (c) own its properties and carry
on the business now conducted by it.  Certified copies of the Organization
Documents of each Subsidiary party hereto have previously been delivered to the
Administrative Agent and are correct and complete.  Schedule 5.01, as from time
to time hereafter supplemented in accordance with Sections 6.04(a) and 6.04(b),
sets forth, as of the later of the date hereof or as of the end of the most
recent fiscal quarter for which financial statements are required to be
furnished in accordance with such Sections, (i) the name and jurisdiction of
organization of each Subsidiary of the Company, (ii) the address of the chief
executive office and principal place of business of each such Subsidiary, (iii)
each name under which each such Subsidiary conducts its business, (iv) each
jurisdiction in which each such Subsidiary owns real or tangible personal
property, (v) the number of authorized and issued shares and percentage
ownership of each such Subsidiary and (vi) whether such Subsidiary is a
Guarantor, an Immaterial Subsidiary, a Foreign Subsidiary or a Material Foreign
Subsidiary.


(c)           Qualification.  Each of the Company and its Subsidiaries is duly
and legally qualified to do business as a foreign corporation or other entity
and is in good standing in each state or jurisdiction in which such
qualification is required and is duly authorized, qualified and licensed under
all laws, regulations, ordinances or orders of public authorities, or otherwise,
to carry on its business in the places and in the manner in which it is
conducted, except for failures to be so qualified, authorized or licensed which
would not in the aggregate reasonably be expected to result, or create a
material risk of resulting, in any Material Adverse Effect.


(d)           Capitalization.  No options, warrants, conversion rights,
preemptive rights or other statutory or contractual rights to purchase shares of
capital stock or other securities of any Subsidiary now exist, nor has any
Subsidiary authorized any such right, nor is any Subsidiary obligated in any
other manner to issue shares of its capital stock or other securities.


5.02           Financial Statements and Other Information; Material Agreements.


(a)           Financial Statements and Other Information.  The Company has
previously furnished to the Lenders copies of the following:


(i)           The audited Consolidated balance sheets of the Company and its
Subsidiaries as at June 30 in each of 2009 and 2010 and the audited Consolidated
statements of income, changes in shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal years of the Company then ended.


(ii)           The five-year financial and operational projections for the
Company previously supplied to the Lenders and included as part of the offering
memorandum for the initial syndication of the Obligations.


(iii)           Calculations demonstrating compliance with the Computation
Covenants as of June 30, 2010.


 
57

--------------------------------------------------------------------------------

 
The audited Consolidated financial statements (including the notes thereto)
referred to in clause (i) above were prepared in accordance with GAAP and fairly
present the financial position of the Company and its Subsidiaries on a
Consolidated basis at the respective dates thereof and the results of their
operations for the periods covered thereby.  The unaudited Consolidated
financial statements referred to in clause (ii) above were prepared in
accordance with GAAP and fairly present the financial position of the Company
and its Subsidiaries at the respective dates thereof and the results of their
operations for the periods covered thereby, subject to normal year-end audit
adjustment and the addition of footnotes in the case of interim financial
statements.  Neither the Company nor any of its Subsidiaries has any known
contingent liability material to the Company and its Subsidiaries on a
Consolidated basis which is not reflected in the balance sheets referred to in
clause (i) or (ii) above (or delivered pursuant to Sections 6.04(a) and 6.04(b))
or in the notes thereto or otherwise disclosed to the Administrative Agent in
writing.


(b)           Material Agreements.  The Company has previously furnished to the
Lenders correct and complete copies, including all exhibits, schedules and
amendments thereto, of the agreements and registration statements, each as in
effect on the date hereof, listed in Schedule 5.02 which constitute all
agreements and instruments material to the Company and its Subsidiaries on a
Consolidated basis (together with the Organization Documents for the Company and
its Subsidiaries, the “Material Agreements”).


5.03           Agreements Relating to Indebtedness.


Schedule 5.03, as from time to time hereafter supplemented in accordance with
Sections 6.04(a) and 6.04(b), sets forth the amounts (as of the dates indicated
in Schedule 5.03, as so supplemented) of all Indebtedness of the Company and its
Subsidiaries and all agreements which relate to such Indebtedness.


5.04           Changes in Condition.


Since June 30, 2010, there has been no Material Adverse Effect, and since the
later of June 30, 2010 or the end of the Company’s most recently completed
fiscal year for which financial reports have been furnished to the Lenders in
accordance with Section 6.04(a), neither the Company nor any Subsidiary of the
Company has entered into any material transaction outside the ordinary course of
business except for the transactions permitted by this Agreement and the
Material Agreements or as described in Schedule 5.02.


5.05           Title to Assets.


The Company and its Subsidiaries have good and marketable title to, or adequate
license or leasehold rights in, all assets necessary for or used in the
operations of their business as now conducted by them and reflected in the most
recent balance sheet referred to in Section 5.02(a) (or the balance sheet most
recently furnished to the Lenders pursuant to Sections 6.04(a) or 6.04(b)), and
to all assets acquired subsequent to the date of such balance sheet, subject to
no Liens except for Liens permitted by Section 6.07 and except for assets
disposed of as permitted by Section 6.10.


5.06           Operations in Conformity With Law, etc.


The operations of the Company and its Subsidiaries as now conducted or proposed
to be conducted are not in violation of, nor is the Company or its Subsidiaries
in default under, any Legal Requirement presently in effect and applicable to
the Company or such Subsidiary, except for such violations and defaults as do
not and would not reasonably be expected, in the aggregate, to result, or create
a material risk of resulting, in any Material Adverse Effect.  The Company has
received no notice of any such violation or default and has no knowledge of any
basis on which the operations of the Company or its Subsidiaries, as now
conducted and as currently proposed to be conducted after the date hereof, would
be held so as to violate or to give rise to any such violation or default.


5.07           Litigation.


Except as described in Schedule 5.07, no litigation, at law or in equity, or any
proceeding before any court, board or other governmental or administrative
agency or any arbitrator is pending or, to the knowledge of the Company or any
Guarantor, threatened which may involve any material risk of any final judgment,
order or liability which, after giving effect to any applicable insurance, has
resulted, or is reasonably expected to create a material risk of resulting, in
any Material Adverse Effect or which seeks to enjoin the consummation, or which
questions the validity, of any of the transactions contemplated by this
Agreement or any other Loan Document.  No judgment, decree or order of any
court, board or other governmental or administrative agency or any arbitrator
has been issued against or binds the Company or any of its Subsidiaries which
has resulted, or is reasonably likely to create a material risk of resulting, in
any Material Adverse Effect.


5.08           Authorization and Enforceability.


Each of the Company and each other Loan Party has taken all corporate action
required to execute, deliver and perform this Agreement and each other Loan
Document to which it is party.  No consent of stockholders of the Company is
necessary in order to authorize the execution, delivery or performance of this
Agreement or any other Loan Document to which the Company is party.  Each of
this Agreement and each other Loan Document constitutes the legal, valid and
binding obligation of each Loan Party party thereto and is enforceable against
such Loan Party in accordance with its terms except as the enforceability of
such documents may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws from time to time in effect and affecting the
rights of creditors generally and by general principles of equity, good faith
and fair dealing.


5.09           No Legal Obstacle to Agreements.


Neither the execution and delivery of this Agreement or any other Loan Document,
nor the making of any borrowings hereunder, nor the guaranteeing of the
Obligations, nor the securing of the Obligations with the Collateral, nor the
consummation of any transaction referred to in or contemplated by this Agreement
or any other Loan Document, nor the fulfillment of the terms hereof or thereof
or of any other agreement, instrument, deed or lease contemplated by this
Agreement or any other Loan Document, has constituted or resulted in or will
constitute or result in:


(a)           any breach or termination of the provisions of any agreement,
instrument, deed or lease to which the Company, any of its Subsidiaries or any
other Loan Party is a party or by which it is bound, or of the Organization
Documents of the Company, any of its Subsidiaries or any other Loan Party;


(b)           the violation in any material respect of any law, statute,
judgment, decree or governmental order, rule or regulation applicable to the
Company, any of its Subsidiaries or any other Loan Party;


(c)           the creation under any agreement, instrument, deed or lease of any
Lien (other than Liens which secure the Obligations) upon any of the assets of
the Company, any of its Subsidiaries or any other Loan Party; or


 
58

--------------------------------------------------------------------------------

 
(d)           any redemption, retirement or other repurchase obligation of the
Company, any of its Subsidiaries or any other Loan Party under any Organization
Document, agreement, instrument, deed or lease.


No approval, authorization or other action by, or declaration to or filing with,
any governmental or administrative authority or any other Person is required to
be obtained or made by the Company, any of its Subsidiaries or any other Loan
Party in connection with the execution, delivery and performance of this
Agreement, the Notes or any other Loan Document, the transactions contemplated
hereby or thereby, the making of any borrowing hereunder or the guaranteeing of
the Obligations or the securing of the Obligations with the Collateral (other
than filings necessary to perfect the Administrative Agent’s security interest
in the Collateral).


5.10           Defaults.


Neither the Company nor any of its Subsidiaries is in default under any
provision of its Organization Documents or of this Agreement or any other Loan
Document.  Neither the Company nor any of its Subsidiaries is in default under
any material provision of any material agreement, instrument, deed or lease to
which it is party or by which it or its property is bound.  Neither the Company
nor any of its Subsidiaries has violated any law, judgment, decree or
governmental order, rule or regulation, in each case so as to result, or to be
reasonably expected to create a material risk of resulting, in any Material
Adverse Effect.


5.11           Licenses, etc.


The Company and its Subsidiaries have all patents, patent applications, patent
licenses, patent rights, trademarks, trademark rights, trade names, trade name
rights, copyrights, licenses, franchises, permits, authorizations and other
rights as are necessary for the conduct of the business of the Company and its
Subsidiaries as now conducted by them.  All of the foregoing are in full force
and effect in all material respects, and each of the Company and its
Subsidiaries is in substantial compliance with the foregoing without any known
conflict with the valid rights of others which has resulted, or is reasonably
likely to create a material risk of resulting, in any Material Adverse
Effect.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such license,
franchise or other right or which affects the rights of any of the Company and
its Subsidiaries thereunder so as to result, or is reasonably expected to create
a material risk of resulting, in any Material Adverse Effect.  Except as
described in Schedule 5.07, no litigation or other proceeding or dispute exists
with respect to the validity or, where applicable, the extension or renewal, of
any of the foregoing which has resulted, or is reasonably likely to create a
material risk of resulting, in any Material Adverse Effect.


5.12           Tax Returns.


Each of the Company and its Subsidiaries has filed all material tax and
information returns which are required to be filed by it and has paid, or made
adequate provision for the payment of, all taxes which have become due pursuant
to such returns or to any assessment received by it, except with respect to
those taxes that the Company or its Subsidiaries are contesting in good
faith.  Neither the Company nor any of its Subsidiaries knows of any material
additional assessments or any basis therefor.  The Company reasonably believes
that the charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of taxes or other governmental charges are adequate.


 
59

--------------------------------------------------------------------------------

 
5.13           Certain Business Representations.


(a)           Labor Relations.  No dispute or controversy between the Company or
any of its Subsidiaries and any of their respective employees has resulted, or
is reasonably likely to result, in any Material Adverse Effect, and neither the
Company nor any of its Subsidiaries anticipates that its relationships with its
unions or employees will result, or are reasonably likely to result, in any
Material Adverse Effect.  The Company has not experienced a strike or other
labor interruption in the past five years.  The Company and each of its
Subsidiaries is in compliance in all material respects with all federal and
state laws with respect to (a) non discrimination in employment with which the
failure to comply, in the aggregate, has resulted, or is reasonably likely to
create a material risk of resulting, in a Material Adverse Effect and (b) the
payment of wages.


(b)           Antitrust.  Each of the Company and its Subsidiaries is in
compliance in all material respects with all federal and state antitrust laws
relating to its business and the geographic concentration of its business.


(c)           Consumer Protection.  Neither the Company nor any of its
Subsidiaries is in violation of any rule, regulation, order, or interpretation
of any rule, regulation or order of the Federal Trade Commission (including
truth-in-lending), with which the failure to comply, in the aggregate, has
resulted, or is reasonably likely to create a material risk of resulting, in a
Material Adverse Effect.


(d)           Burdensome Obligations.  Neither the Company nor any of its
Subsidiaries is party to or bound by any agreement, instrument, deed or lease or
is subject to any Organization Document or other restriction, commitment or
requirement which, in the opinion of the management of such Person, is so
unusual or burdensome as in the foreseeable future to result, or to be
reasonably likely to create a material risk of resulting, in a Material Adverse
Effect.


(e)           Future Expenditures.  Neither the Company nor any of its
Subsidiaries anticipate that the future expenditures, if any, by the Company and
its Subsidiaries needed to meet the provisions of any federal, state or foreign
governmental statutes, orders, rules or regulations will be so burdensome as to
result, or create a material risk of resulting, in any Material Adverse Effect.


5.14           Environmental Regulations.


Except to the extent set forth in Schedule 5.14:


(a)           Environmental Compliance.  Each of the Company and its
Subsidiaries is in compliance in all material respects with the Environmental
Laws in effect in any jurisdiction in which any properties of the Company or any
of its Subsidiaries are located or where any of them conducts its business, and
with all applicable published rules and regulations (and applicable standards
and requirements) of the federal Environmental Protection Agency and of any
similar agencies in states or foreign countries in which the Company or its
Subsidiaries conducts its business other than those which in the aggregate have
not resulted, and do not create a material risk of resulting, in a Material
Adverse Effect.


(b)           Environmental Litigation.  As of the date hereof and except where
any matter described in clauses (i) or (ii) would not reasonably be expected to
result in a Material Adverse Effect, (i) no suit, claim, action or proceeding of
which the Company or any of its Subsidiaries has been given notice or otherwise
has knowledge is now pending before any court, governmental agency or board or
other forum, or to the Company’s or any of its Subsidiaries’ knowledge,
threatened by any Person (nor to the Company’s or any of its Subsidiaries’
knowledge, does any factual basis exist therefor), and (ii) neither the Company
nor any of its Subsidiaries have received written correspondence from any
federal, state or local governmental authority with respect to:


 
60

--------------------------------------------------------------------------------

 
(i)           noncompliance by the Company or any of its Subsidiaries with any
Environmental Law;


(ii)           personal injury, wrongful death or other tortious conduct
relating to materials, commodities or products used, generated, sold,
transferred or manufactured by the Company or any of its Subsidiaries (including
products made of, containing or incorporating asbestos, lead or other hazardous
materials, commodities or toxic substances); or


(iii)           the release into the environment by the Company or any of its
Subsidiaries of any Hazardous Material generated by the Company or any of its
Subsidiaries whether or not occurring at or on a site owned, leased or operated
by the Company or any of its Subsidiaries.


(c)           Hazardous Material.  The disposal or arrangement for disposal at
any waste disposal or dump sites at which Hazardous Material generated by either
the Company or any of its Subsidiaries has been disposed of directly by the
Company or any of its Subsidiaries and all independent contractors to whom the
Company or any of its Subsidiaries have delivered Hazardous Material for
disposal, or to the Company’s or any of its Subsidiaries’ knowledge, where
Hazardous Material finally came to be located, has not resulted, and would not
reasonably be expected to result in a Material Adverse Effect.


(d)           Environmental Condition of Properties.  No release of any
Hazardous Material is present in any real property currently or formerly owned
or operated by the Company or any of its Subsidiaries except that which has not
resulted, and could not reasonably be expected to result in a Material Adverse
Effect.


(e)           No Other Representations and Warranties.  The representations and
warranties in this Section 5.14 constitute the sole and exclusive
representations and warranties of the Company and its Subsidiaries with respect
to all matters arising under Environmental Laws.


5.15           ERISA Compliance.


(a)           Each Plan (other than a Multiemployer Plan) and, to the knowledge
of the Company and its Subsidiaries, each Multiemployer Plan, is in material
compliance with the applicable provisions of ERISA and the Code.


(b)           There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.


(c)           (i) No ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan, in each case
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.


 
61

--------------------------------------------------------------------------------

 
(d)           On the Closing Date, neither the Company nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than those
listed on Schedule 5.15(d) hereto.


5.16           Government Regulation; Margin Stock.


(a)            Government Regulation.  Neither the Company nor any of its
Subsidiaries, nor any Person controlling the Company or any of its Subsidiaries
or under common control with the Company or any of its Subsidiaries, is subject
to regulation under the Federal Power Act, the Investment Company Act, the
Interstate Commerce Act or any statute or regulation which regulates the
incurring by the Company or any of its Subsidiaries of Financing Debt as
contemplated by this Agreement and the other Loan Documents.


(b)           Margin Stock.  Neither the Company nor any of its Subsidiaries
owns any Margin Stock in excess of 25% of the value of the assets subject to any
negative pledge arrangement or covenants restricting asset sales.


5.17           Disclosure.


Neither this Agreement nor any other Loan Document to be furnished to the
Lenders by or on behalf of the Company or any of its Subsidiaries in connection
with the transactions contemplated hereby or by such Loan Document contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.  No fact is actually known to
the Company or any of its Subsidiaries which has not been disclosed in writing
to the Lenders and which has resulted, or in the future (so far as the Company
or any of its Subsidiaries can reasonably foresee) will result, or is reasonably
expected to create a material risk of resulting, in any Material Adverse Effect,
except to the extent that present or future general economic conditions may
result in a Material Adverse Effect.


5.18           Solvency.


Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.


ARTICLE VI


AFFIRMATIVE AND NEGATIVE COVENANTS


Each of the Company and the Guarantors covenants that, until all of the
Obligations shall have been paid in full and until the Lenders’ commitments to
extend credit under this Agreement and any other Loan Document shall have been
irrevocably terminated, the Company and its Subsidiaries will comply with the
following provisions:


 
62

--------------------------------------------------------------------------------

 
6.01           Taxes and Other Charges.


Each of the Company and its Subsidiaries shall duly pay and discharge, or cause
to be paid and discharged, before the same becomes in arrears, all material
taxes, assessments and other governmental charges imposed upon such Person and
its properties, sales or activities, or upon the income or profits therefrom, as
well as all material claims for labor, materials or supplies which if unpaid
might by law become a Lien upon any of its property; provided, however, that any
such tax, assessment, charge or claim need not be paid if the validity or amount
thereof shall at the time be contested in good faith by appropriate proceedings
and if such Person shall, in accordance with GAAP, have set aside on its books
adequate reserves with respect thereto; and provided, further, that each of the
Company and its Subsidiaries shall pay or bond, or cause to be paid or bonded,
all such taxes, assessments, charges or other governmental claims immediately
upon the commencement of proceedings to foreclose any Lien which may have
attached as security therefor (except to the extent such proceedings have been
dismissed or stayed).


6.02           Conduct of Business, etc.


(a)           Types of Business.  The Company and its Subsidiaries shall engage
principally in the business of (a) specialty cellulose fibers, (b) nonwoven and
air-laid materials and (c) other activities substantially related thereto.


(b)           Maintenance of Properties.  Each of the Company and its
Subsidiaries:


(i)           shall keep its properties in such repair, working order and
condition, and shall from time to time make such repairs, replacements,
additions and improvements thereto as are necessary for the efficient operation
of its businesses (in its reasonable judgment) and shall comply at all times in
all material respects with all material franchises, licenses and leases to which
it is party so as to prevent any loss or forfeiture thereof or thereunder,
except where (i) compliance is at the time being contested in good faith by
appropriate proceedings or (ii) failure to comply with the provisions being
contested have not resulted, or do not create a material risk of resulting, in
the aggregate in any Material Adverse Effect; and


(ii)           shall do all things necessary to preserve, renew and keep in full
force and effect and in good standing its legal existence and authority
necessary to continue its business; provided, however, that this Section 6.02(b)
shall not prevent the merger, consolidation, reorganization, amalgamation or
liquidation of Subsidiaries permitted by Section 6.10.


(c)           Statutory Compliance.  Each of the Company and its Subsidiaries
shall comply in all material respects with all valid and applicable statutes,
laws, ordinances, zoning and building codes and other rules and regulations of
the United States of America, of the states and territories thereof and their
counties, municipalities and other subdivisions and of any foreign country or
other jurisdictions applicable to such Person, except where failure so to comply
would not reasonably be expected to result in the aggregate in any Material
Adverse Effect; provided, however, that compliance with Environmental Laws shall
be governed solely by Section 6.18.


(d)           Compliance with Material Agreements. Each of the Company and its
Subsidiaries shall comply in all material respects with the Material Agreements
(to the extent not in violation of the other provisions of this Agreement or any
other Loan Document).  Without the prior written consent of the Required
Lenders, no Material Agreement listed on Schedule 5.02 shall be amended,
modified, waived or terminated in any manner that would have in any material
respect an adverse effect on the interests of the Lenders; provided, however,
that the consent of the Required Lenders shall not be required with respect to
any such amendment, modification, waiver or termination of a Material Agreement
other than, to the extent such action could reasonably be expected to be
materially adverse to the rights and remedies of the Lenders or one of the
Organization Documents for the Company and its Subsidiaries.
 
 
63

--------------------------------------------------------------------------------

 
 
6.03           Insurance.


(a)           Business Interruption Insurance.  The Company and its Subsidiaries
shall maintain with financially sound and reputable insurers insurance related
to interruption of business, either for loss of revenues or for extra expense as
it relates to the loss of revenues, in an amount deemed to be adequate in the
reasonable business judgment of the Company for the 12-month period of each
insurance policy, which amount shall be reasonably satisfactory to the
Administrative Agent, and otherwise in the manner customary for businesses of
similar size engaged in similar activities at similar locations.


(b)           Property Insurance.  Each of the Company and its Subsidiaries
shall keep its assets which are of an insurable character insured by financially
sound and reputable insurers against theft and fraud and against loss or damage
by fire, explosion and hazards insured against by extended coverage to the
extent, in amounts and with deductibles at least as favorable as those generally
maintained by businesses of similar size engaged in similar activities and
otherwise reasonably satisfactory to the Administrative Agent.


(c)           Liability Insurance.  Each of the Company and its Subsidiaries
shall maintain with financially sound and reputable insurers insurance against
liability for hazards, risks and liability to persons and property, including
product liability insurance, to the extent, in amounts and with deductibles at
least as favorable as those generally maintained by businesses of similar size
engaged in similar activities at similar locations and otherwise reasonably
satisfactory to the Administrative Agent; provided, however, that it may effect
workers’ compensation insurance or similar coverage with respect to operations
in any particular state or other jurisdiction through an insurance fund operated
by such state or jurisdiction or by meeting the self insurance requirements of
such state or jurisdiction.


(d)           Collateral Matters.  The Administrative Agent shall be named as
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled


6.04           Financial Statements and Reports.


Each of the Company and its Subsidiaries shall maintain a system of accounting
in which correct entries shall be made of all transactions in relation to their
business and affairs in accordance with generally accepted accounting
practice.  The fiscal year of the Company and its Subsidiaries shall end on
June 30 in each year (except, in the case of Foreign Subsidiaries, as otherwise
required by local foreign law).  The fiscal quarters of the Company and its
Subsidiaries shall end on September 30, December 31, March 31 and June 30 in
each year.


(a)           Annual Reports.  The Company shall furnish to the Lenders as soon
as available, and in any event within 90 days after the end of each fiscal year
(or, if earlier, the date that is five (5) days after the date that the
Company’s 10-K filing is required to be delivered to the SEC), the Consolidated
balance sheets of the Company and its Subsidiaries as at the end of such fiscal
year, the Consolidated statements of income and Consolidated statements of
changes in shareholders’ equity and of cash flows of the Company and its
Subsidiaries for such fiscal year (all in reasonable detail) and together, in
the case of Consolidated financial statements, with comparative figures for the
immediately preceding fiscal year, all accompanied by:


 
64

--------------------------------------------------------------------------------

 
(i)           Unqualified reports of Ernst & Young LLP (or, if they cease to be
auditors of the Company and its Subsidiaries, other independent certified public
accountants of recognized national standing reasonably satisfactory to the
Required Lenders), containing no material uncertainty, to the effect that they
have audited the foregoing Consolidated financial statements in accordance with
generally accepted auditing standards and that such Consolidated financial
statements present fairly, in all material respects, the financial position of
the Company and its Subsidiaries covered thereby at the dates thereof and the
results of their operations for the periods covered thereby in conformity with
GAAP.


(ii)           The statement of such accountants that they have caused this
Agreement to be reviewed and that in the course of their audit of the Company
and its Subsidiaries no facts have come to their attention that cause them to
believe that any Default exists and in particular that they have no knowledge of
any Default under Section 6.05 or, if such is not the case, specifying such
Default and the nature thereof.  This statement is furnished by such accountants
with the understanding that the examination of such accountants cannot be relied
upon to give such accountants knowledge of any such Default except as it relates
to accounting or auditing matters within the scope of their audit.


(iii)           A certificate of the Company signed by a Financial Officer to
the effect that such officer has caused this Agreement to be reviewed and has no
knowledge of any Default, or if such officer has such knowledge, specifying such
Default and the nature thereof, and what action the Company has taken, is taking
or proposes to take with respect thereto.


(iv)           [Intentionally omitted.]


(v)           A Compliance Certificate in the form of Exhibit D demonstrating,
as of the end of such fiscal year, compliance with the Computation Covenants,
certified by a Financial Officer.


(vi)           Financial information as to the assets of, and Investments of the
Company and its Subsidiaries in, each Immaterial Subsidiary as of the end of
such fiscal year, demonstrating that such Immaterial Subsidiary constitutes an
“Immaterial Subsidiary”.


(vii)           [Intentionally omitted]


(viii)           Supplements to Schedules 5.01 and 5.03 showing any changes in
the information set forth in such Exhibits not previously furnished to the
Lenders in writing, which supplement must be reasonably satisfactory to the
Administrative Agent, as well as any changes in the Organization Documents or
incumbency of officers of the Company or its Subsidiaries from those previously
certified to the Administrative Agent.


(ix)           In the event of a change in GAAP after June 30, 2010,
computations by the Company, certified by a Financial Officer, reconciling the
financial statements referred to above with financial statements prepared in
accordance with GAAP as applied to the other covenants in Article VI and related
definitions.


 
65

--------------------------------------------------------------------------------

 
(b)           Quarterly Reports.  The Company shall furnish to the Lenders as
soon as available and, in any event, within 45 days after the end of each of the
first three fiscal quarters of the Company (or, if earlier, the date that is
five (5) days after the date that the Company’s 10-Q filing is required to be
delivered to the SEC), the internally prepared Consolidated balance sheets of
the Company and its Subsidiaries as of the end of such fiscal quarter, the
Consolidated statements of income, of changes in shareholders’ equity and of
cash flows of the Company and its Subsidiaries for such fiscal quarter and for
the portion of the fiscal year then ended (all in reasonable detail) and
together, with comparative figures for the same period in the preceding fiscal
year, all accompanied by:


(i)           A certificate of the Company signed by a Financial Officer to the
effect that such financial statements have been prepared in accordance with GAAP
and present fairly, in all material respects, the financial position of the
Company and its Subsidiaries covered thereby at the dates thereof and the
results of their operations for the periods covered thereby, subject only to
normal year end audit adjustments and the addition of footnotes.


(ii)           A certificate of the Company signed by a Financial Officer to the
effect that such officer has caused this Agreement to be reviewed and has no
knowledge of any Default, or if such officer has such knowledge, specifying such
Default and the nature thereof and what action the Company has taken, is taking
or proposes to take with respect thereto.


(iii)           A Compliance Certificate in the form of Exhibit D demonstrating,
as of the end of such quarter, compliance with the Computation Covenants,
certified by a Financial Officer.


(iv)           Supplements to Schedules 5.01 and 5.03 showing any changes in the
information set forth in such Schedules not previously furnished to the Lenders
in writing, which supplement must be reasonably satisfactory to the
Administrative Agent, as well as any changes in the Organization Documents or
incumbency of officers of the Company and its Subsidiaries from those previously
certified to the Administrative Agent.


(v)           In the event of a change in GAAP after June 30, 2010, computations
by the Company, certified by a Financial Officer, reconciling the financial
statements referred to above with financial statements prepared in accordance
with GAAP as applied to the other covenants in Article VI and related
definitions.


(c)           [Intentionally omitted.]


(d)           Other Reports.  The Company shall promptly furnish to the Lenders:


(i)           As soon as prepared and in any event before the beginning of each
fiscal year, an annual plan for each fiscal quarter in such fiscal year of the
Company and its Subsidiaries, prepared in a manner substantially consistent with
the Company’s historical practices and with the manner in which the financial
projections described in Section 5.02(a) were prepared.


(ii)           Any management letters furnished to the Company or any of its
Subsidiaries by the Company’s auditors.


(iii)           Such registration statements, proxy statements and reports,
including Forms S-1, S-2, S-3, S-4, 10-K, 10-Q and 8-K, as may be filed by the
Company or any of its Subsidiaries with the Securities and Exchange Commission;
provided, however, that if any such filing is available on EDGAR, the Company
must only furnish notice of such filing to the Administrative Agent.


 
66

--------------------------------------------------------------------------------

 
(iv)           Any 90-day letter or 30-day letter from the federal Internal
Revenue Service (or the equivalent notice received from state or other taxing
authorities) asserting a tax deficiency against the Company or any of its
Subsidiaries in excess of $500,000.


(e)           Notice of Litigation; Notice of Defaults.  Except with respect to
matters arising under Environmental Laws for which notices are required by
Section 6.18, the Company shall promptly furnish to the Lenders notice of any
litigation or any administrative or arbitration proceeding (a) which would
reasonably be expected to create a material risk of resulting, after giving
effect to any applicable insurance, in the payment by the Company and its
Subsidiaries of more than $5,000,000 or (b) which results, or would reasonably
be expected to create a material risk of resulting, in a Material Adverse
Effect.  Promptly, and in any event within seven Business Days upon acquiring
knowledge thereof, the Company shall notify the Lenders of the existence of any
Default or Material Adverse Effect, specifying the nature thereof and what
action the Company or any Subsidiary has taken, is taking or proposes to take
with respect thereto.


(f)           ERISA Reports.  The Company shall furnish to the Lenders as soon
as reasonably available the following items with respect to any Plan:


(i)           any request for a waiver of the funding standards or an extension
of the amortization period,


(ii)           any Reportable Event,


(iii)           any notice received by any ERISA Affiliate that the PBGC has
instituted or intends to institute proceedings to terminate any Plan, or that
any Multiemployer Plan is Insolvent or in reorganization,


(iv)           notice of the possibility of the termination of any Plan by its
administrator pursuant to section 4041 of ERISA, and


(v)           notice of the intention of any ERISA Affiliate to withdraw, in
whole or in part, from any Multiemployer Plan.


(g)           Other Information.  From time to time at reasonable intervals upon
request of any authorized officer of any Lender, the Company shall furnish to
the Lenders such other information, substantially consistent in form and
substance to information historically prepared by the Company, regarding the
business, assets, financial condition or income of the Company and its
Subsidiaries as such officer may reasonably request, including copies of all tax
returns and material licenses, agreements, leases and instruments to which any
of the Company or its Subsidiaries is party.  The Lenders’ authorized officers
and representatives shall have the right during normal business hours upon
reasonable notice and at reasonable intervals to inspect the properties and to
examine the books and records of the Company and its Subsidiaries and to make
copies and notes therefrom for the purpose of ascertaining compliance with or
obtaining enforcement of this Agreement or any other Loan Document. Upon the
reasonable request of the Administrative Agent, the Administrative Agent’s
commercial finance examiners may conduct field audits of the Company and its
Subsidiaries.


 
67

--------------------------------------------------------------------------------

 
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company hereby agrees that so long as the Company is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (and each of the parties hereto
acknowledges and agrees that any Company Material (other than that which is
publicly filed with the SEC) not marked on the first page thereof with the word
“PUBLIC” shall be deemed to be information not appropriate for transmission to a
Public Lender and shall not be so transmitted); (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Company
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Company or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Company Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”


6.05           Certain Financial Tests.


(a)           Consolidated Leverage Ratio.  Neither the Company nor its
Subsidiaries shall permit the Consolidated Leverage Ratio as of the end of any
fiscal quarter of the Company to exceed (i) from the Closing Date through and
including the fiscal quarter ending June 30, 2012, 3.50:1.0, (ii)  from the
fiscal quarter ending September 30, 2012 through and including the fiscal
quarter ending June 30, 2014, 3.25:1.0, and thereafter, 3.00:1.0.


(b)           Consolidated Fixed Charge Coverage Ratio.  Neither the Company nor
its Subsidiaries shall permit the Consolidated Fixed Charge Coverage Ratio as of
the end of any fiscal quarter of the Company for the period of four consecutive
fiscal quarters then ending to be less than 1.25:1.0.


6.06           Indebtedness.


Neither the Company nor any of its Subsidiaries shall create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness including
Guarantees of Indebtedness of others and reimbursement obligations, whether
contingent or matured, under letters of credit or other financial guarantees by
third parties, (or become contractually committed to do so), except the
following:


(a)           Indebtedness in respect of the Obligations.


(b)           Guarantees by the Company and its Subsidiaries of Indebtedness
incurred by its Subsidiaries and permitted by the other provisions of this
Section 6.06.


(c)           Current liabilities, other than Financing Debt, incurred in the
ordinary course of business (including (a) accrued salaries, vacation and
benefits, accounts payable for services, inventory and equipment and other trade
accounts payable and (b) such current liabilities incurred in the ordinary
course of business by Persons acquired by the Company and its Subsidiaries in
accordance with Section 6.08).


 
68

--------------------------------------------------------------------------------

 
(d)           To the extent that payment thereof shall not at the time be
required by Section 6.01, Indebtedness in respect of taxes, assessments,
governmental charges and claims for labor, materials and supplies.


(e)           Indebtedness secured by Liens of carriers, warehouses, mechanics
and landlords permitted by Sections 6.07(d) and 6.07(e).


(f)           Indebtedness in respect of judgments or awards (x) which have been
in force for less than the applicable appeal period or (y) in respect of which
the Company or any Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review and, in the case of each of clauses (x) and
(y), the Company or such Subsidiary shall have taken appropriate reserves
therefor in accordance with GAAP and execution of such judgment or award shall
not be levied.


(g)           To the extent permitted by Section 6.07(h), Indebtedness in
respect of Capitalized Lease Obligations or secured by purchase money security
interests; provided, however, that the aggregate principal amount of all
Indebtedness permitted by this Section 6.06(g) and by Section 6.06(r) at any one
time outstanding shall not exceed $80,000,000.


(h)           Indebtedness in respect of deferred taxes arising in the ordinary
course of business.


(i)           Indebtedness in respect of intercompany loans and advances among
the Company and its Subsidiaries which are not prohibited by Section 6.08.


(j)           [Intentionally omitted.]


(k)           Unfunded pension liabilities and obligations with respect to Plans
so long as the Company is in compliance with Section 6.16.


(l)           Indebtedness outstanding on the date hereof and described in
Schedule 5.03 and all refinancings and extensions thereof not in excess of the
amount thereof outstanding immediately prior to such refinancing or extension.


(m)           (i) Letters of credit issued by foreign financial institutions for
the account of Foreign Subsidiaries; (ii) Financing Debt and unfunded pension
liabilities of Subsidiaries acquired in accordance with Section 6.08(e) or
otherwise assumed by the Company and its Subsidiaries in acquisitions permitted
by Section 6.08(e); (iii) Indebtedness of Foreign Subsidiaries in respect of
credit facilities to finance working capital and other valid business purposes;
and (iv) other Indebtedness in addition to the Indebtedness permitted by the
other provisions of this Section 6.06; provided, that the aggregate face amount
of all Indebtedness permitted by this Section 6.06(m) at one time outstanding
shall not exceed $125,000,000 in the Equivalent Amount of United States Funds,
computed as of the most recent date such Indebtedness was incurred;


(n)           Unsecured Guarantees by the Guarantors of any Approved Public Debt
and any Indebtedness refinancing Approved Public Debt (to the extent such
refinancing is otherwise permitted hereunder).


(o)           [Intentionally omitted].


(p)           [Intentionally omitted].


 
69

--------------------------------------------------------------------------------

 
(q)           Indebtedness in respect of Hedge Agreements and Cash Management
Agreements entered into in the ordinary course of business.


(r)           Indebtedness of the Company in respect of an industrial
development bond or other special purpose financing for environmental Capital
Expenditures at its manufacturing facilities; provided, however, that the
aggregate principal amount of all Indebtedness permitted by this Section 6.06(r)
and by Section 6.06(g) at any time outstanding (without duplication, including
without duplication of any Letter of Credit and underlying Indebtedness covered
by such Letter of Credit) shall not exceed $80,000,000.


(s)           Subordinated Indebtedness so long as after giving effect to the
incurrence thereof the Company shall be in pro forma compliance with the
financial covenants set forth in Section 6.05.


(t)           Approved Public Debt; provided, however, that the aggregate amount
of all such Approved Public Debt permitted by this Section 6.06(t) at any one
time outstanding shall not exceed $200,000,000.


6.07           Liens.


Neither the Company nor any of its Subsidiaries shall create, incur or enter
into, or suffer to be created or incurred or to exist, any Lien (or become
contractually committed to do so) except the following:


(a)           Liens to secure taxes, assessments and other governmental charges,
to the extent that payment thereof shall not at the time be required by
Section 6.01.


(b)           Deposits or pledges made (a) in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security, (b) in connection with casualty insurance maintained in
accordance with Section 6.03, (c) to secure the performance of bids, tenders,
contracts (other than contracts relating to Financing Debt), utilities or
leases, (d) to secure statutory obligations or surety or appeal bonds, (e) to
secure indemnity, performance or other similar bonds in the ordinary course of
business or (f) in connection with contested amounts to the extent that payment
thereof shall not at that time be required by Section 6.01.


(c)           Liens in respect of judgments or awards, to the extent that such
judgments or awards are permitted by Section 6.06(f).


(d)           Liens of carriers, warehouses, mechanics, suppliers and similar
Liens, in each case (i) in existence less than 90 days from the later of (A) the
date of creation thereof or (B) the date payment of Indebtedness secured thereby
is due, or (ii) being contested in good faith by the Company or any Subsidiary
in appropriate proceedings (so long as the Company or such Subsidiary shall, in
accordance with GAAP, have set aside on its books adequate reserves with respect
thereto).


(e)           Encumbrances in the nature of (a) zoning restrictions, (b)
easements, (c) restrictions of record on the use of real property, (d)
landlords’ and lessors’ Liens on rented premises and (e) restrictions on
transfers or assignment of leases, licenses and other contracts, which in each
case do not materially detract from the value of the encumbered property or
impair the use thereof in the business of the Company or any Subsidiary.


(f)           Restrictions under federal and state securities laws and
shareholder agreements on the transfer of securities.


 
70

--------------------------------------------------------------------------------

 
(g)           Restrictions under foreign trade regulations on the transfer or
licensing of certain assets of the Company and its Subsidiaries.


(h)           Liens constituting (a) purchase money security interests
(including mortgages, conditional sales, Capitalized Leases and any other title
retention or deferred purchase devices) in real property, interests in leases or
tangible personal property (other than inventory) existing or created on the
date on which such property is acquired or within 90 days thereafter, and (b)
the renewal, extension or refunding of any security interest referred to in the
foregoing clause (a) in an amount not to exceed the amount thereof remaining
unpaid immediately prior to such renewal, extension or refunding; provided,
however, that (i) each such security interest shall attach solely to the
particular item of property so acquired, and the principal amount of
Indebtedness (including Indebtedness in respect of Capitalized Lease
Obligations) secured thereby shall not exceed the cost (including all such
Indebtedness secured thereby, whether or not assumed) of such item of property;
and (ii) the aggregate principal amount of all Indebtedness secured by Liens
permitted by this Section 6.07(h) shall not exceed the amount permitted by
Section 6.06(g).


(i)           Liens securing industrial development bonds or other special
purpose financing permitted by Section 6.06(r) on the assets being acquired,
constructed or improved with the proceeds of such bonds.


(j)           Liens securing the Obligations.


(k)           Rights of set-off held by any banks.


(l)           Liens on foreign assets owned by Foreign Subsidiaries to secure
Indebtedness of Foreign Subsidiaries in respect of credit facilities permitted
by Section 6.06(m)(iii).


(m)           Pledge of certificates of deposit of the Company constituting
Guarantees permitted by Section 6.06(j).


(n)           Liens existing on the Closing Date as described on Schedule 6.07,
and all subsequent Liens on the same assets to secure Indebtedness permitted by
Section 6.06(l).


(o)           [Intentionally omitted].
 
(p)           Other Liens securing obligations not in excess of $25,000,000 at
any one time outstanding.
 
6.08           Investments and Acquisitions.


Neither the Company nor any of its Subsidiaries shall have outstanding, acquire,
commit itself to acquire or hold any Investment (including any Investment
consisting of the acquisition of any business) (or become contractually
committed to do so) except for the following:


(a)           Investments of the Company and its Subsidiaries in Wholly Owned
Subsidiaries (a) which are domestic Subsidiaries as of the date of this
Agreement or (b) which become domestic Wholly Owned Subsidiaries after the
Closing Date and become Guarantors to the extent required by Section 10.09;
provided, however, that the aggregate book value of all assets (other than
intercompany obligations) owned by Immaterial Subsidiaries shall not exceed
$10,000,000.


 
71

--------------------------------------------------------------------------------

 
(b)           Intercompany loans and advances from any Subsidiary to the Company
or any Guarantor that, in the case of loans or advances from Foreign
Subsidiaries, are subordinated to the Obligations in accordance with the Foreign
Subsidiary Subordination Agreement.


(c)           Investments in Cash Equivalents.


(d)           Guarantees permitted by Section 6.06.


(e)           So long as immediately before and after giving effect thereto no
Default exists, and so long as the Company (if the Company is party thereto) or
a Guarantor (if the Company is not party thereto) is the surviving entity, the
Company and its Subsidiaries may acquire another entity in the same line of
business as the Company as described in Section 6.02(a) if:


(i)           at all times when the Consolidated Leverage Ratio is greater than
2.50 for the most recent period of four consecutive fiscal quarters (calculated
on a pro forma basis giving effect to the proposed acquisition as if such
acquisition had been consummated at the beginning of such period) for which
financial reports have been (or are required to have been) furnished to the
Lenders in accordance with Sections 6.04(a) or 6.04(b), the purchase price for
all such acquisitions permitted pursuant to this clause (e)(i) does not exceed,
except with the consent of the Required Lenders, $100,000,000 in cash (excluding
consideration consisting of Capital Stock, the proceeds of the issuance of
Capital Stock or Subordinated Indebtedness) in the aggregate over the term of
the Agreement;


(ii)           at all times when the Consolidated Leverage Ratio is less than or
equal to 2.50 for the most recent period of four consecutive fiscal quarters
(calculated on a pro forma basis giving effect to the proposed acquisition as if
such acquisition had been consummated at the beginning of such period) for which
financial reports have been (or are required to have been) furnished to the
Lenders in accordance with Sections 6.04(a) or 6.04(b),  the Company and its
Subsidiaries may make unlimited acquisitions; provided, however that in the
event a transaction permitted pursuant to this clause (e)(ii) would, on a pro
forma basis after giving effect thereto, cause the Consolidated Leverage Ratio
to exceed 2.50, the portion of the cash purchase price with respect to such
transaction attributed to causing the Consolidated Leverage Ratio to be greater
than 2.50 shall only be permitted to be paid to the extent the Company has
sufficient availability in the $100,000,000 basket set forth in clause (e)(i) to
take into account such excess amount; provided, further, that with respect to
any acquisition permitted pursuant to this Section 6.08(e)(ii), (i) the
acquisition must be approved by the target entity’s board of directors, (ii) the
Company must be in compliance with the Computation Covenants immediately after
giving effect to such acquisition, (iii) the acquired entity must not have any
environmental liabilities which, after giving effect to such acquisition, would
reasonably be expected to result in a Material Adverse Effect and (iv) any
Subsidiary  acquired under this Section 6.08(e) (other than (a) a Foreign
Subsidiary or (b) any Immaterial Subsidiary if the aggregate book value of the
assets (other than intercompany obligations) of all Immaterial Subsidiaries
acquired under this Section 6.08(e) since the Closing Date does not exceed
$10,000,000) shall guarantee the Obligations, as contemplated by Section 10.09.


(f)           So long as immediately before and after giving effect thereto no
Default exists, the Company and its Subsidiaries may make (i) Investments in
Unrestricted Affiliates engaged in businesses contemplated by Section 6.02(a)
and (ii) Investments consisting of contributions of Property to Unrestricted
Affiliates, in an aggregate amount for all such Investments permitted pursuant
to this clause (f) (calculated at net book value at the time of such
Investment), when taken together with the aggregate amount of all Dispositions
permitted pursuant to Section 6.10(e), not to exceed $100,000,000.


 
72

--------------------------------------------------------------------------------

 
(g)           Loans or advances to employees of the Company in an amount not to
exceed (i) $1,000,000 in the aggregate outstanding at any time for the purchase
of capital stock of the Company and (ii) $5,000,000 in the aggregate outstanding
at any time for all other purposes.


(h)           So long as immediately before and after giving effect thereto no
Default exists, Investments of the Company and its Subsidiaries in foreign
Wholly Owned Subsidiaries; provided, however, that other than with respect to
Investments outstanding as of the Closing Date as described on Schedule 6.08(h),
(i) such Investments shall not involve the transfer of substantial noncash
assets from the Company and its domestic Subsidiaries to its Foreign
Subsidiaries other than up to $35,000,000 in book value of foreign patents and
foreign trademarks; and (ii) net cash Investments of the Company and its
domestic Subsidiaries in Foreign Subsidiaries made pursuant to this Section
6.08(h) at any one time outstanding shall not exceed $125,000,000 in the
aggregate.


(i)           So long as immediately before and after giving effect thereto no
Default exists, and provided that the Company complies with Section 10.09, the
Company may create a Wholly Owned Subsidiary that constitutes a holding company
for the Company’s European Subsidiaries.


6.09           Distributions.


Neither the Company nor any of its Subsidiaries shall make any Distribution (or
become contractually committed to do so) except for the following:


(a)           Subsidiaries of the Company may make Distributions to the Company
or any Wholly Owned Subsidiary of the Company, and the Company and its
Subsidiaries may make Investments permitted by Section 6.08.


(b)           So long as immediately before and after giving effect thereto no
Default exists and the Company is in compliance with the financial covenants set
forth in Section 6.05 on a pro forma basis after giving effect thereto, the
Company may make Distributions in the form of regular quarterly cash dividends
(as publicly announced in the Company’s SEC filings) to the holders of its
Capital Stock.


(c)           So long as immediately before and after giving effect thereto no
Default exists, (i) if after giving effect thereto the Consolidated Leverage
Ratio is greater than 2.50:1.0 on a pro forma basis, the Company may make
Distributions in the form of special non-recurring cash dividends to holders of
its Capital Stock or repurchases of its Capital Stock (other than repurchases
permitted pursuant to Section 6.09(g)) in an amount not to exceed at the time
such Distribution is made, the positive difference, if any, of $50,000,000 less
the aggregate Distributions made pursuant to clauses (i) and (ii) of this
Section 6.09(c) and (ii) if after giving effect thereto the Consolidated
Leverage Ratio is less than or equal to 2.50:1.0 on a pro forma basis, the
Company may make unlimited Distributions of the type permitted by clause (i) of
this Section 6.09(c).


(d)           So long as immediately before and after giving effect thereto no
Default exists, the Company may make cash Distributions of a type not otherwise
permitted or addressed pursuant to any other clause of this Section 6.09,
provided that after giving effect to any such Distribution the Company is in
compliance on a pro forma basis with Section 6.05(b).


(e)           So long as immediately before and after giving effect thereto no
Default exists, the Company may make non-cash Distributions not otherwise
permitted pursuant to this Section 6.09 in an aggregate amount not to exceed
$25,000,000.


 
73

--------------------------------------------------------------------------------

 
(f)           [Intentionally omitted.]


(g)           So long as immediately before and after giving effect thereto no
Default exists, the Company may repurchase shares of its stock from employees
whose employment with the Company and its Subsidiaries has terminated, to the
extent required by the Company’s nonqualified employee benefit plans and
contracts in an aggregate amount not exceeding the sum of $1,000,000 in any
fiscal year plus net amounts received by the Company during such fiscal year
from the exercise of options and other purchases of Company stock by employees.


6.10           Asset Dispositions and Mergers.


Neither the Company nor any of its Subsidiaries shall merge or enter into a
consolidation or sell, lease, sell and lease back, sublease or otherwise dispose
of any of its assets (or become contractually committed to do so), except the
following:


(a)           The Company and any of its Subsidiaries may sell or otherwise
dispose of (i) inventory in the ordinary course of business, (ii) tangible
assets to be replaced in the ordinary course of business within 12 months by
other tangible assets of equal or greater value, and (iii) tangible assets that
are no longer used or useful in the business of the Company or such Subsidiary.


(b)           Any Subsidiary of the Company may merge, amalgamate or be
liquidated or reorganized into the Company or any Wholly Owned Subsidiary of the
Company so long as after giving effect to any such merger to which the Company
or a Guarantor is a party the Company or (if the Company is not party thereto) a
Guarantor shall be the surviving or resulting Person.


(c)           So long as immediately before and after giving effect thereto no
Default exists, the Company may sell or otherwise dispose of assets for fair
market value so long as the fair market value of all items so sold or disposed
of plus all items sold or disposed of pursuant to Section 6.10(a)(iii) shall not
exceed $85,000,000.


(d)           Mergers constituting Investments permitted by Section 6.08(e).


(e)           So long as immediately before and after giving effect thereto no
Default exists, the Company and any of its Subsidiaries may lease Property to a
third party in an aggregate amount for all such Dispositions made pursuant to
this clause (e) (calculated at net book value at the time of such lease), taken
together with the aggregate amount of all such Investments made pursuant to
Section 6.08(f), not to exceed $100,000,000.


(f)           Transfers by the Company and its domestic Subsidiaries of foreign
patents, foreign trademarks and other foreign assets to its Foreign Subsidiaries
to the extent permitted by Section 6.08(h).


6.11           [Intentionally omitted.]


6.12           Issuance of Stock by Subsidiaries; Subsidiary Distributions, etc.


(a)           Issuance of Stock by Subsidiaries.  No Wholly Owned Subsidiary
shall issue or sell any shares of its capital stock or other evidence of
beneficial ownership (except for directors’ qualifying shares and, in the case
of Foreign Subsidiaries, shares required to be held by foreign nationals) to any
Person other than the Company or any Wholly Owned Subsidiary of the Company.


 
74

--------------------------------------------------------------------------------

 
(b)           No Restrictions on Subsidiary Distributions.  Except for this
Agreement and the Loan Documents and except as provided in the credit facilities
of the Foreign Subsidiaries permitted by Section 6.15(d) or required by law,
neither the Company nor any Subsidiary shall enter into or be bound by any
agreement (including covenants requiring the maintenance of specified amounts of
net worth or working capital) restricting the right of any Subsidiary to make
distributions or extensions of credit to the Company (directly or indirectly
through another Subsidiary).


(c)           Observance of Corporate Formalities.  Except to the extent
permitted by Section 6.02(b), the Company’s Subsidiaries (other than Immaterial
Subsidiaries) shall observe all Legal Requirements necessary to preserve their
separate existences as independent corporations, limited partnerships or other
entities, including keeping separate corporate records and financial statements,
electing officers and directors, holding director meetings, formally issuing
equity interests and recording as independent all transactions with the Company
and its other Subsidiaries (other than Immaterial Subsidiaries), except where
the failure to observe any of the foregoing is not reasonably likely to cause a
Material Adverse Effect.


6.13           Voluntary Prepayments of Other Indebtedness.   Neither the
Company nor any of its Domestic Subsidiaries shall make any voluntary prepayment
of principal of or interest on any Financing Debt (other than the Obligations)
or make any voluntary redemptions or repurchases of Financing Debt (other than
the Obligations), unless, in each case, immediately before and after giving
effect thereto no Default exists and the Company is in compliance with the
financial covenants set forth in Section 6.05 on a pro forma basis, and except
that the Company and its Domestic Subsidiaries may refinance Financing Debt to
the extent permitted by Section 6.06.


6.14           Derivative Contracts.  Neither the Company nor any of its
Subsidiaries shall enter into any Hedge Agreement or other financial or
commodity derivative contracts except to provide hedge protection for an
underlying economic transaction in the ordinary course of business.


6.15           Negative Pledge Clauses.  Neither the Company nor any of its
Subsidiaries shall enter into any agreement, instrument, deed or lease which
prohibits or limits the ability of the Company or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of their respective
properties, assets or revenues, whether now owned or hereafter acquired or which
requires the grant of any collateral for such obligation if collateral is
granted for another obligation, except the following:


(a)           This Agreement and the other Loan Documents.


(b)           Covenants in documents creating Liens permitted by Section 6.07
prohibiting further Liens on the assets encumbered thereby.


(c)           Covenants in the indentures for the Approved Public Debt and
permitted refinancings thereof.


(d)           Covenants in the credit facilities of the Foreign Subsidiaries
permitted by Section 6.06(p) prohibiting further Liens on the assets of the
Foreign Subsidiaries, restrictions required by law or customary non-assignment
provisions.


 
75

--------------------------------------------------------------------------------

 
6.16           ERISA, etc.  Each of the Company and its Subsidiaries shall
comply, and shall cause all ERISA Affiliates to comply, in all material
respects, with the provisions of ERISA and the Code applicable to each
Plan.  Each of the Company and its Subsidiaries shall meet, and shall cause all
ERISA Affiliates to meet, all minimum funding requirements applicable to them
with respect to any Plan pursuant to ERISA or the Code, without giving effect to
any waivers of such requirements or extensions of the related amortization
periods which may be granted, except if the failure to comply would not
reasonably be expected to result in a Material Adverse Effect.  At no time shall
the Accumulated Benefit Obligations under any Plans that are not Multiemployer
Plans exceed the fair market value of the assets of such Plans allocable to such
benefits by more than $5,000,000.  The Company and its Subsidiaries shall not
withdraw, and shall cause all other ERISA Affiliates not to withdraw, in whole
or in part, from any Multiemployer Plan so as to give rise to withdrawal
liability exceeding $5,000,000 in the aggregate.  At no time shall the actuarial
present value of unfunded liabilities for post-employment health care benefits,
whether or not provided under a Plan, calculated in a manner consistent with
Statement No. 106 of the Financial Accounting Standards Board, as amended by
Statement No. 158 of the Financial Accounting Standards Board, exceed
$40,000,000.


6.17           Transactions with Affiliates.  Neither the Company nor any of its
Subsidiaries shall effect any transaction with any of their respective
Affiliates (except for the Company and its Subsidiaries) on a basis less
favorable, in the reasonable, good faith judgment of the Company, to the Company
and its Subsidiaries than would be the case if such transaction had been
effected with a non-Affiliate.


6.18           Environmental Laws.


(a)           Compliance with Law and Permits.  Each of the Company and its
Subsidiaries shall use and operate all of its facilities and properties in
material compliance with all Environmental Laws (for purposes of this sentence,
any such facility that is now or hereafter listed on the National Priorities
List pursuant to procedures described in 40 C.F.R.  ss.300.425 shall be deemed
solely for purposes of this sentence not to be in material compliance with
Environmental Laws), keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material compliance therewith, and handle all Hazardous Materials
in material compliance with all applicable Environmental Laws, except where such
failure to use, operate, keep, or handle in compliance would not reasonably be
expected to result in a Material Adverse Effect.


(b)           Notice of Claims, etc.  Each of the Company and its Subsidiaries
shall, as soon as reasonably practicable, notify the Administrative Agent, and
provide copies (when applicable) of (a) any failure to comply with
Section 6.18(a) or (b) upon receipt, of all written claims, complaints, notices
or inquiries from governmental authorities relating to any alleged noncompliance
with or liability under Environmental Laws with respect to the facilities or
properties that might reasonably be expected to result in payments by the
Company and its Subsidiaries in an aggregate amount exceeding $5,000,000 in
excess of applicable insurance.


6.19           Interpretation of Covenants.  In Sections 6.06 through 6.19, the
various permitted transactions provided in the subsections to each Section are
cumulative and not exclusive of each other.  The Company and its Subsidiaries
may decide in their reasonable discretion which of the various applicable
subsections shall apply to a particular transaction.


6.20           Use of Proceeds.  The Company shall use the proceeds of the Loans
for (a) working capital, (b) payoff of outstanding indebtedness, (c) to
consummate Investments permitted by Section 6.08(e) and (d) general corporate
purposes not in contravention of any Law or of any Loan Document.


6.21           Pledged Assets.


Each of the Company and the Guarantors shall:


 
76

--------------------------------------------------------------------------------

 
(a)           Capital Stock.  Cause 100% of the issued and outstanding Capital
Stock of (i) each Domestic Subsidiary (other than an Immaterial Subsidiary) and
(ii) to the extent such Capital Stock is owned by such Loan Party, each joint
venture entered into by a Loan Party, to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Security Documents, together with opinions of
counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.  In the event that either
the Company or a Guarantor is required to pledge the Capital Stock of any Person
pursuant to the immediately preceding sentence, (A) in the event such Person has
become a new Subsidiary of the Company by way of acquisition or has been newly
formed, such pledge shall be required concurrently with such acquisition or
formation, and (B) otherwise, the Company or such Guarantor shall have thirty
(30) days from the relevant date of determination to effectuate such pledge.


(b)           Other Property.  (i) Cause all of its owned real and personal
property (other than property excluded pursuant to the terms of the Security
Agreement or that is covered by Section 6.21(a)) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the terms and conditions of the Security Documents
or, with respect to any such property acquired subsequent to the Closing Date,
such other additional security documents as the Administrative Agent shall
reasonably request, subject in any case to Liens permitted hereunder and (ii)
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, real estate title insurance policies,
surveys, environmental reports, landlord’s waivers, certified resolutions and
other organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Administrative Agent’s Liens
thereunder) and other items of the types required to be delivered pursuant to
Section 4.01, all in form, content and scope reasonably satisfactory to the
Administrative Agent.  With respect to any such property acquired after the
Closing Date, the Company or the relevant Guarantor, as the case may be, shall
be permitted sixty (60) days to effectuate the purposes of this Section 6.21(b),
or such additional time as may be reasonably necessary to effectuate the same,
provided the Company or such Guarantor, as the case may be, is diligently
pursuing the same.


6.22           Further Assurances.  The Company shall, promptly upon request by
the Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Documents, (iii) perfect
and maintain the validity, effectiveness and priority of any of the Security
Documents and any of the Liens intended to be created thereunder and (iv)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Lenders the rights granted or now or hereafter intended to
be granted to the Lenders under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.


ARTICLE VII


[Intentionally Omitted]


 
77

--------------------------------------------------------------------------------

 
ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01           Events of Default.  The following events are referred to as
“Events of Default”:


(a)           Payment.  The Company shall fail to make any payment in respect
of: (a) interest or any fee on or in respect of any of the Obligations owed by
it as the same shall become due and payable, and such failure shall continue for
a period of three Business Days, or (b) any Obligation with respect to payments
made by any Issuer under any Letter of Credit or any draft drawn thereunder
within three Business Days after demand therefor by such Issuer or (c) principal
of any of the Obligations owed by it as the same shall become due, whether at
maturity or by acceleration or otherwise.


(b)           Specified Covenants.  The Company or any of its Subsidiaries shall
fail to perform or observe any of the provisions of Sections 6.05 through 6.15.


(c)           Other Covenants.  The Company, any of its Subsidiaries or any
other Loan Party, shall fail to perform or observe any covenant, agreement or
provision to be performed or observed by it under this Agreement or any other
Loan Document (other than covenants, agreements or provisions with which the
failure to comply would constitute an Event of Default under Sections 8.01(b),
8.01(i), 8.01(j) or 8.01(k)), and such failure shall not be rectified or cured
to the written satisfaction of the Required Lenders, in the case of the failure
to perform or observe any other covenant, agreement or provision, in either case
within 30 days after the earlier of (a) notice thereof by the Administrative
Agent to the Company or (b) a Financial Officer shall have actual knowledge
thereof.


(d)           Representations and Warranties.  Any representation or warranty of
or with respect to the Company, any of its Subsidiaries or any other Loan Party
made to the Lenders or the Administrative Agent in, pursuant to or in connection
with this Agreement or any other Loan Document shall be false in any material
respect on the date as of which it was made.


(e)           Cross Default, etc.


(i)           The Company or any of its Subsidiaries shall fail to make any
payment when due (after giving effect to any applicable grace periods) in
respect of any Financing Debt (other than the Obligations described in
Schedule 5.03) outstanding in an aggregate amount of principal (whether or not
due) and accrued interest exceeding $10,000,000;


(ii)           the Company or any of its Subsidiaries shall fail to perform or
observe the terms of any agreement or instrument relating to such Financing
Debt, and such failure shall continue, without having been duly cured, waived or
consented to, beyond the period of grace, if any, specified in such agreement or
instrument, and such failure shall permit the acceleration of such Financing
Debt;


(iii)           all or any part of such Financing Debt of the Company or any of
its Subsidiaries shall be accelerated or shall become due or payable prior to
its stated maturity for any reason whatsoever;


(iv)           any Lien on any property of the Company or any of its
Subsidiaries securing any such Financing Debt shall be enforced by foreclosure
or similar action and (i) within 30 days thereafter, such enforcement or similar
action shall not have been discharged, vacated, bonded or stayed or (ii) within
30 days after the expiration of any such stay, such enforcement or similar
action shall not have been discharged, vacated or bonded; or


 
78

--------------------------------------------------------------------------------

 
(v)           any holder of any such Financing Debt shall exercise any right of
rescission or put right with respect thereto.


(f)           Ownership; Liquidation; etc.  Except as permitted by Section 6.10:


(i)           the Company shall cease to own, directly or indirectly, all the
capital stock of its Wholly Owned Subsidiaries (other than director’s qualifying
shares and, in the case of Foreign Subsidiaries, shares required to be owned by
foreign nationals);


(ii)           (A)           any “person” or “group” (as such terms are used in
sections 13(d) and 14(d) of the Exchange Act), other than the current members of
the Company’s management who directly (or indirectly through Affiliates) own
capital stock of the Company is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act except that a Person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting stock of the Company;


(B)           the Company consolidates with, or merges with or into, another
Person or sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of its assets to any Person, or any Person consolidates
with, or merges with or into, the Company, in any such event pursuant to a
transaction in which any voting stock of the Company is reclassified or changed
into or exchanged for cash, securities or other property, other than any such
transaction where (A) any voting stock of the Company is reclassified or changed
into or exchanged for voting stock (other than redeemable capital stock) of the
surviving or transferee corporation and (B) immediately after such transaction
no “person” or “group” (as such terms are used in sections 13(d) and 14(d) of
the Exchange Act), other than the current members of the Company’s management
who directly (or indirectly through Affiliates) own capital stock of the
Company, is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person shall be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting stock of the
surviving or transferee corporation;


(C)           during any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of two thirds of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company then in office; or


(D)           any final order, judgment or decree of a court of competent
jurisdiction shall be entered against the Company decreeing the dissolution or
liquidation of the Company; or (c) the Company or any of its Subsidiaries or any
other Loan Party shall initiate any action to dissolve, liquidate or otherwise
terminate its existence.


 
79

--------------------------------------------------------------------------------

 
(g)           Enforceability, etc.  Any Loan Document shall cease for any reason
(other than the scheduled termination thereof in accordance with its terms) to
be enforceable in accordance with its terms or in full force and effect; or any
party to any Loan Document shall so assert in a judicial or similar proceeding;
or the security interests (if any) created by this Agreement or any other Loan
Documents shall cease to be enforceable and of the same effect and priority
purported to be created hereby.


(h)           Judgments.  A final judgment (a) which, with other outstanding
final judgments against the Company and its Subsidiaries, exceeds an aggregate
of $10,000,000 in excess of applicable insurance coverage shall be rendered
against the Company or any of its Subsidiaries, or (b) which grants injunctive
relief that results, or is reasonably likely to create a material risk of
resulting, in a Material Adverse Effect and in either case if, (i) within 30
days after entry thereof, such judgment shall not have been discharged or
execution thereof stayed pending appeal or (ii) within 30 days after the
expiration of any such stay, such judgment shall not have been discharged.


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000.


(j)           Bankruptcy, etc.  The Company, any of its Subsidiaries or any
other Loan Party shall:


(i)           commence a voluntary case under Debtor Relief Laws or authorize,
by appropriate proceedings of its board of directors or other governing body,
the commencement of such a voluntary case;


(ii)           (A) have filed against it a petition commencing an involuntary
case under Debtor Relief Laws that shall not have been dismissed within 60 days
after the date on which such petition is filed, or (B) file an answer or other
pleading within such 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting to or acquiescing in the
relief therein provided, or (C) have entered against it an order for relief in
any involuntary case commenced under Debtor Relied Laws;


(iii)           seek relief as a debtor under any applicable law, other than
Debtor Relief Laws, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or consent to or acquiesce in such relief;


(iv)           have entered against it an order by a court of competent
jurisdiction (i) finding it to be bankrupt or insolvent, (ii) ordering or
approving its liquidation or reorganization as a debtor or any modification or
alteration of the rights of its creditors or (iii) assuming custody of, or
appointing a receiver or other custodian for, all or a substantial portion of
its property;


(v)           make an assignment for the benefit of, or enter into a composition
with, its creditors, or appoint, or consent to the appointment of, or suffer to
exist a receiver or other custodian for, all or a substantial portion of its
property; or


(vi)           have admitted or acknowledged in writing that it is unable to pay
its debts as they come due.


 
80

--------------------------------------------------------------------------------

 
(k)           Environmental Matters.  The Company or any of its Subsidiaries
shall fail to comply with any Environmental Law in effect in any jurisdiction in
which any properties of the Company or any of its Subsidiaries are located or
where any of them conducts its business, which failure would be reasonably
likely to result in or create a material risk of resulting in a Material Adverse
Effect and within 30 days after such noncompliance, the Company or its
Subsidiaries shall continue to be out of compliance with such Environmental Law;
provided, however, that such 30-day period may be extended for up to an
additional 150 days so long as (a) such noncompliance is reasonably capable of
cure within such 150-day period, and the Company and its Subsidiaries shall have
commenced, and shall continue to pursue diligently, a cure for such
noncompliance and (b) no Material Adverse Effect shall have occurred.


8.02           Certain Actions Following an Event of Default.  If any one or
more Events of Default shall occur, then in each and every such case:


(a)           Terminate Obligation to Extend Credit.  Upon request of the
Required Lenders, the Administrative Agent on behalf of the Lenders shall
terminate the obligations of the Lenders to make any further extensions of
credit under the Loan Documents by furnishing notice of such termination to the
Company; provided, however, that if a Bankruptcy Default shall have occurred,
the obligations of the Lenders to make any further extensions of credit under
the Loan Documents shall automatically terminate.


(b)           Specific Performance; Exercise of Rights.  Upon request of the
Required Lenders, the Administrative Agent on behalf of the Lenders shall
proceed to protect and enforce the Lenders’ rights by suit in equity, action at
law and/or other appropriate proceeding, either for specific performance of any
covenant or condition contained in this Agreement or any other Loan Document
(other than Hedge Agreements or Cash Management Agreements) or in any instrument
or assignment delivered to the Lenders pursuant to this Agreement or any other
Loan Document (other than Hedge Agreements or Cash Management Agreements), or in
aid of the exercise of any power granted in this Agreement or any other Loan
Document (other than Hedge Agreements or Cash Management Agreements) or any such
instrument or assignment.


(c)           Acceleration.  Upon request of the Required Lenders, the
Administrative Agent on behalf of the Lenders shall by notice in writing to the
Company (a) declare all or any part of the unpaid balance of the Obligations
then outstanding (other than Hedge Agreements or Cash Management Agreements) to
be immediately due and payable, and (b) require the Company immediately to
deposit with the Administrative Agent Cash Collateral in an amount equal to the
then L/C Obligations (which Cash Collateral shall be held and applied as
provided in Section 2.15), and thereupon such unpaid balance or part thereof and
such amount equal to the L/C Obligations shall become so due and payable without
presentation, protest or further demand or notice of any kind, all of which are
hereby expressly waived; provided, however, that if a Bankruptcy Default shall
have occurred, the unpaid balance of the Obligations (other than Hedge
Agreements or Cash Management Agreements) shall automatically become immediately
due and payable.


(d)           Enforcement of Payment; Collateral; Setoff.  Upon request of the
Required Lenders, the Administrative Agent on behalf of the Lenders shall
proceed to enforce payment of the Obligations in such manner as it may elect,
and to cancel, or instruct the L/C Issuer to cancel, any outstanding Letters of
Credit which permit the cancellation thereof and to realize upon any and all
rights in the Collateral.  The Lenders and their Affiliates may offset and apply
toward the payment of the Obligations (and/or toward the curing of any Event of
Default) any Indebtedness from the Lenders to the respective Loan Parties,
including any Indebtedness represented by deposits in any account maintained
with the Lenders, regardless of the adequacy of any security for the
Obligations.  The Lenders shall have no duty to determine the adequacy of any
such security in connection with any such offset.


 
81

--------------------------------------------------------------------------------

 
(e)           Cumulative Remedies.  To the extent not prohibited by applicable
law which cannot be waived, all of the Lenders’ rights hereunder and under each
other Loan Document shall be cumulative.


8.03           Annulment of Defaults.  Once an Event of Default has occurred,
such Event of Default shall be deemed to exist and be continuing for all
purposes of the Loan Documents (other than Hedge Agreements or Cash Management
Agreements) until the Required Lenders or the Administrative Agent (with the
consent of the Required Lenders) shall have waived such Event of Default in
writing, stated in writing that the same has been cured to such Lenders’
reasonable satisfaction or entered into an amendment to this Agreement which by
its express terms cures such Event of Default, at which time such Event of
Default shall no longer be deemed to exist or to have continued.  No such action
by the Lenders or the Administrative Agent shall extend to or affect any
subsequent Event of Default or impair any rights of the Lenders upon the
occurrence thereof.  The making of any extension of credit during the existence
of any Default shall not constitute a waiver thereof.


8.04           Waivers.  To the extent that such waiver is not prohibited by the
provisions of applicable law that cannot be waived, each of the Company and the
other Loan Parties waives:


(a)           all presentments, demands for performance, notices of
nonperformance (except to the extent required by this Agreement or any other
Loan Document), protests, notices of protest and notices of dishonor;


(b)           any requirement of diligence or promptness on the part of any
Lender in the enforcement of its rights under this Agreement, the Notes or any
other Loan Document;


(c)           any right it may have to claim or recover from the Administrative
Agent or any Lender any special, exemplary, punitive or consequential damages;


(d)           any and all notices of every kind and description which may be
required to be given by any statute or rule of law; and


(e)           any defense (other than indefeasible payment in full) which it may
now or hereafter have with respect to its liability under this Agreement, the
Notes or any other Loan Document or with respect to the Obligations.


8.05           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in clause (c) of Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;


 
82

--------------------------------------------------------------------------------

 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.15; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.


Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.


ARTICLE IX


ADMINISTRATIVE AGENT


9.01           Appointment and Authority.


(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.


(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a Lender
and Swing Line Lender (if applicable), potential Hedge Bank and potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 11.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.


 
83

--------------------------------------------------------------------------------

 
9.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


9.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.


 
84

--------------------------------------------------------------------------------

 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


9.06           Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


 
85

--------------------------------------------------------------------------------

 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


9.07           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08           No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arranger or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


9.09           Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and


 
86

--------------------------------------------------------------------------------

 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.


9.10           Collateral and Guaranty Matters.


The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,


(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)  if
approved, authorized or ratified in writing in accordance with Section 11.01;


(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and


(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.07(h).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


 
87

--------------------------------------------------------------------------------

 
ARTICLE X


 GUARANTY


10.01           Guarantee of Obligations.


Each Guarantor unconditionally jointly and severally guarantees to each Lender,
each Hedge Bank, each Cash Management Bank and the Administrative Agent that the
Obligations will be performed and will be paid in full in cash when due and
payable, whether at the stated or accelerated maturity thereof or otherwise,
this guarantee being a guarantee of payment and not of collectability and being
absolute and in no way conditional or contingent.  In the event any part of the
Obligations shall not have been so paid in full when due and payable, each
Guarantor will, immediately upon notice by the Administrative Agent or, without
notice, immediately upon the occurrence of a Bankruptcy Default, pay or cause to
be paid to the Administrative Agent the amount of such Obligations which are
then due and payable and unpaid for application in accordance with Section
8.05.  The obligations of each Guarantor hereunder shall not be affected by the
invalidity, unenforceability or irrecoverability of any of the Obligations as
against any other Loan Party, any other guarantor thereof or any other
Person.  For purposes hereof, the Obligations shall be due and payable when and
as the same shall be due and payable under the terms of this Agreement or any
other Loan Document notwithstanding the fact that the collection or enforcement
thereof may be stayed or enjoined under Debtor Relief Laws or other applicable
law.  For purposes of the remainder of this Article X only, the term “Lender”
shall be deemed to include each Hedge Bank and each Cash Management Bank, as
applicable and as the context may require.


10.02           Continuing Obligation.


Each Guarantor acknowledges that the Lenders and the Administrative Agent have
entered into this Agreement (and, to the extent that the Lenders or the
Administrative Agent may enter into any future Loan Document, will have entered
into such agreement) in reliance on this Article X being a continuing
irrevocable agreement, and such Guarantor agrees that its guarantee may not be
revoked in whole or in part.  The obligations of the Guarantors hereunder shall
terminate when the commitment of the Lenders to extend credit under this
Agreement shall have terminated and all of the Obligations have been paid in
full in cash and discharged; provided, however, that:


(a)           if a claim is made upon the Lenders at any time for repayment or
recovery of any amounts or any property received by the Lenders from any source
on account of any of the Obligations and the Lenders repay or return any amounts
or property so received (including interest thereon to the extent required to be
paid by the Lenders) or


(b)           if the Lenders become liable for any part of such claim by reason
of (i) any judgment or order of any court or administrative authority having
competent jurisdiction, or (ii) any settlement or compromise of any such claim,


then the Guarantors shall remain liable under this Agreement for the amounts so
repaid or property so returned or the amounts for which the Lenders become
liable (such amounts being deemed part of the Obligations) to the same extent as
if such amounts or property had never been received by the Lenders,
notwithstanding any termination hereof or the cancellation of any instrument or
agreement evidencing any of the Obligations.  Not later than five days after
receipt of notice from the Administrative Agent, the Guarantors shall jointly
and severally pay to the Administrative Agent an amount equal to the amount of
such repayment or return for which the Lenders have so become liable.  Payments
hereunder by a Guarantor may be required by the Administrative Agent on any
number of occasions.


 
88

--------------------------------------------------------------------------------

 
10.03           Waivers with Respect to Obligations.


Except to the extent expressly required by this Agreement or any other Loan
Document, each Guarantor waives, to the fullest extent permitted by the
provisions of applicable law, all of the following (including all defenses,
counterclaims and other rights of any nature based upon any of the following):


(a)           presentment, demand for payment and protest of nonpayment of any
of the Obligations, and notice of protest, dishonor or nonperformance;


(b)           notice of acceptance of this guarantee and notice that credit has
been extended in reliance on the Guarantor’s guarantee of the Obligations;


(c)           notice of any Default or of any inability to enforce performance
of the obligations of the Company or any other Person with respect to any Loan
Document, or notice of any acceleration of maturity of any Obligations;


(d)           demand for performance or observance of, and any enforcement of
any provision of, the Obligations, this Agreement or any other Loan Document or
any pursuit or exhaustion of rights or remedies against the Company or any other
Person in respect of the Obligations or any requirement of diligence or
promptness on the part of the Administrative Agent or the Lenders in connection
with any of the foregoing;


(e)           any act or omission on the part of the Administrative Agent or the
Lenders which may impair or prejudice the rights of the Guarantor, including
rights to obtain subrogation, exoneration, contribution, indemnification or any
other reimbursement from the Company or any other Person, or otherwise operate
as a deemed release or discharge;


(f)           any statute of limitations or any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than the obligation of the principal;


(g)           any “single action” or “anti deficiency” law which would otherwise
prevent the Lenders from bringing any action, including any claim for a
deficiency, against the Guarantor before or after the Administrative Agent’s or
the Lenders’ commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or any other law which
would otherwise require any election of remedies by the Administrative Agent or
the Lenders;


(h)           all demands and notices of every kind with respect to the
foregoing; and


(i)           to the extent not referred to above, all defenses (other than
payment) which the Company may now or hereafter have to the payment of the
Obligations, together with all suretyship defenses, which could otherwise be
asserted by such Guarantor.


Each Guarantor represents that it has obtained the advice of counsel as to the
extent to which suretyship and other defenses may be available to it with
respect to its obligations hereunder in the absence of the waivers contained in
this Section 10.03.


No delay or omission on the part of the Administrative Agent or the Lenders in
exercising any right under this Agreement or any other Loan Document or under
any guarantee of the Obligations shall operate as a waiver or relinquishment of
such right.  No action which the Administrative Agent or the Lenders or the
Company may take or refrain from taking with respect to the Obligations,
including any amendments thereto or modifications thereof or waivers with
respect thereto, shall affect the provisions of this Agreement or the
obligations of the Guarantor hereunder.  None of the Lenders’ or the
Administrative Agent’s rights shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Guarantor, or by any
noncompliance by the Company with the terms, provisions and covenants of this
Agreement, regardless of any knowledge thereof which the Administrative Agent or
the Lenders may have or otherwise be charged with.


 
89

--------------------------------------------------------------------------------

 
10.04           Lenders’ Power to Waive, etc.


Each Guarantor grants to the Lenders full power in their discretion, without
notice to or consent of such Guarantor, such notice and consent being expressly
waived to the fullest extent permitted by applicable law, and without in any way
affecting the liability of the Guarantor under its guarantee hereunder:


(a)           To waive compliance with, and any Default under, and to consent to
any amendment to or modification or termination of any terms or provisions of,
or to give any waiver in respect of, this Agreement, any other Loan Document,
the Obligations or any guarantee thereof (each as from time to time in effect);


(b)           To grant any extensions of the Obligations (for any duration), and
any other indulgence with respect thereto, and to effect any total or partial
release (by operation of law or otherwise), discharge, compromise or settlement
with respect to the obligations of the Guarantors or any other Person in respect
of the Obligations, whether or not rights against the Guarantor under this
Agreement are reserved in connection therewith;


(c)           To collect or liquidate or realize upon any of the Obligations in
any manner or to refrain from collecting or liquidating or realizing upon any of
the Obligations; and


(d)           To extend credit under this Agreement, any other Loan Document or
otherwise in such amount as the Lenders may determine, including increasing the
amount of credit and the interest rate and fees with respect thereto, even
though the condition of the Loan Parties (financial or otherwise on an
individual or Consolidated basis) may have deteriorated since the date hereof.


10.05           Information Regarding the Company, etc.


Each Guarantor has made such investigation as it deems desirable of the risks
undertaken by it in entering into this Agreement and is fully satisfied that it
understands all such risks.  Each Guarantor waives any obligation which may now
or hereafter exist on the part of the Administrative Agent or the Lenders to
inform it of the risks being undertaken by entering into this Agreement or of
any changes in such risks and, from and after the date hereof, each Guarantor
undertakes to keep itself informed of such risks and any changes therein.  Each
Guarantor expressly waives any duty which may now or hereafter exist on the part
of the Administrative Agent or the Lenders to disclose to the Guarantor any
matter related to the business, operations, character, collateral, credit,
condition (financial or otherwise), income or prospects of the Company or its
Affiliates or their properties or management, whether now or hereafter known by
the Administrative Agent or the Lenders.  Each Guarantor represents, warrants
and agrees that it assumes sole responsibility for obtaining from the Company
all information concerning this Agreement and all other Loan Documents and all
other information as to the Company and its Affiliates or their properties or
management as such Guarantor deems necessary or desirable.


 
90

--------------------------------------------------------------------------------

 
10.06           Certain Guarantor Representations.


Each Guarantor represents that:


(a)           it is in its best interest and in pursuit of the purposes for
which it was organized as an integral part of the business conducted and
proposed to be conducted by the Company and its Subsidiaries, and reasonably
necessary and convenient in connection with the conduct of the business
conducted and proposed to be conducted by them, to induce the Lenders to enter
into this Agreement and to extend credit to the Company by making the Guarantees
contemplated by this Article X,


(b)           the credit available hereunder will directly or indirectly inure
to its benefit,


(c)           by virtue of the foregoing it is receiving at least reasonably
equivalent value from the Lenders for its Guarantee,


(d)           it will not be rendered insolvent as a result of entering into
this Agreement,


(e)           after giving effect to the transactions contemplated by this
Agreement, it will have assets having a fair saleable value in excess of the
amount required to pay its probable liability on its existing debts as they
become absolute and matured,


(f)           it has, and will have, access to adequate capital for the conduct
of its business,


(g)           it has the ability to pay its debts from time to time incurred in
connection therewith as such debts mature, and


(h)           it has been advised by the Administrative Agent that the Lenders
are unwilling to enter into this Agreement unless the Guarantees contemplated by
this Article X are given by it.


10.07           Subrogation.


Each Guarantor agrees that, until the Obligations are paid in full, it will not
exercise any right of reimbursement, subrogation, contribution, offset or other
claims against the other Guarantors arising by contract or operation of law in
connection with any payment made or required to be made by such Guarantor under
this Agreement.  After the payment in full of the Obligations, each Guarantor
shall be entitled to exercise against the Company and the other Guarantors all
such rights of reimbursement, subrogation, contribution and offset, and all such
other claims, to the fullest extent permitted by law.


10.08           Subordination.


Each Guarantor covenants and agrees that all Indebtedness, claims and
liabilities now or hereafter owing by the Company or any other Guarantor to such
Guarantor, whether arising hereunder or otherwise, are subordinated to the prior
payment in full of the Obligations and are so subordinated as a claim against
such Guarantor or any of its assets, whether such claim be in the ordinary
course of business or in the event of voluntary or involuntary liquidation,
dissolution, insolvency or bankruptcy, so that no payment with respect to any
such Indebtedness, claim or liability will be made or received while any Event
of Default exists.


 
91

--------------------------------------------------------------------------------

 
10.09           Future Subsidiaries; Further Assurances.


The Company will from time to time cause any Subsidiary (other than (x) an
Immaterial Subsidiary or (y) a Foreign Subsidiary) within 30 days (provided
that, in the case of a Foreign Subsidiary, the Company shall be permitted such
additional time as may be reasonably necessary to effectuate the purposes of
this Section 10.09 provided the Company is diligently pursuing the same) after
any such Person in the case of a Domestic Subsidiary, ceases to be an Immaterial
Subsidiary, to join this Agreement as a Guarantor and to join the Security
Agreement as an Obligor (as defined in the Security Agreement) pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that in the event such a Subsidiary is
prohibited by any valid law, statute, rule or regulation from guaranteeing the
Obligations, (i) such guarantee will be limited to the extent necessary to
comply with such prohibition or (ii) if such limitation on the guaranteed amount
is not sufficient to avoid such prohibition or repatriation, no such guarantee
shall be required.  Each Guarantor will, promptly upon the request of the
Administrative Agent from time to time, execute, acknowledge and deliver, and
file and record, all such instruments, and take all such action, including
providing a legal opinion with respect to its guarantee and grant of security
interests, as the Administrative Agent deems necessary or advisable to carry out
the intent and purposes of this Section 10.09.


10.10           Contribution Among Guarantors.


The Guarantors agree that, as among themselves in their capacity as guarantors
of the Obligations, the ultimate responsibility for repayment of the
Obligations, in the event that the Company fails to pay when due its
Obligations, shall be equitably apportioned, to the extent consistent with the
Loan Documents, among the respective Guarantors (a) in the proportion that each,
in its capacity as a guarantor, has benefited from the extensions of credit to
the Company by the Lenders under the Agreement, or (b) if such equitable
apportionment cannot reasonably be determined or agreed upon among the affected
Guarantors, in proportion to their respective net worths determined on or about
the date hereof (or such later date as such Guarantor becomes party hereto).  In
the event that any Guarantor, in its capacity as a guarantor, pays an amount
with respect to the Obligations in excess of its proportionate share as set
forth in this Section 10.10, each other Guarantor shall, to the extent
consistent with the Loan Documents, make a contribution payment to such
Guarantor in an amount such that the aggregate amount paid by each Guarantor
reflects its proportionate share of the Obligations.  In the event of any
default by any Guarantor under this Section 10.10, each other Guarantor will
bear, to the extent consistent with the Loan Documents, its proportionate share
of the defaulting Guarantor’s obligation under this Section 10.10.  This
Section 10.10 is intended to set forth only the rights and obligations of the
Guarantors among themselves and shall not in any way affect the obligations of
any Guarantor to the Lenders under the Loan Documents (which obligations shall
at all times constitute the joint and several obligations of all the
Guarantors).


ARTICLE XI


MISCELLANEOUS


11.01           Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


 
92

--------------------------------------------------------------------------------

 
(a)           waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;


(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension without the
written consent of the Required Lenders;


(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02(a)) without the written consent
of such Lender;


(d)           postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment or (ii) any scheduled reduction of the Commitments
hereunder or under any other Loan Document without the written consent of each
Lender;


(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate;


(f)           change Section 8.05 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;


(g)           change (i) any provision of this Section 11.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Lenders,”
without the written consent of each Lender;


(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;


(i)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or


(j)           impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent
the Required Lenders;


 
93

--------------------------------------------------------------------------------

 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter, each Secured Hedge Agreement and each Secured Cash Management
Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).


Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
(including mandatory prepayments) with the Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.


11.02           Notices; Effectiveness; Electronic Communications. 


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Company, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


 
94

--------------------------------------------------------------------------------

 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Company,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s or the Administrative Agent’s transmission of
Company Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Company, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)           Change of Address, Etc.  Each of the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.


 
95

--------------------------------------------------------------------------------

 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company.  All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03           No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


11.04           Expenses; Indemnity; Damage Waiver.
 
 
 
96

--------------------------------------------------------------------------------

 
(a)           Costs and Expenses.  The Company shall pay (i) all reasonable,
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable, invoiced out-of-pocket expenses incurred by
the L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party or any of the Company’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.


(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


 
97

--------------------------------------------------------------------------------

 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, each Loan Party agrees not to assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)           Payments.  All amounts due under this Section shall be payable not
later than ten days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


11.05           Payments Set Aside.


To the extent that any payment by or on behalf of the Company is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


11.06           Successors and Assigns.




(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
11.06(f), (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


 
98

--------------------------------------------------------------------------------

 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing or (2) in the case of a Commitment, such assignment
is to a Lender or Affiliate of such a Lender;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;


 
99

--------------------------------------------------------------------------------

 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and


(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.


(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Company (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).


 
100

--------------------------------------------------------------------------------

 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Company (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Company, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such
Participant.  Subject to subsection (e) of this Section, each Company agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.06(b).  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 3.01(e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


 
101

--------------------------------------------------------------------------------

 
(h)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 11.06(b), Bank of America may, (i) upon 30 days’ notice to the Company
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


11.07           Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(b) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company and (i) to (x) any
bank or financial institution and (y) S&P, Moody’s, Fitch and/or other ratings
agency, as the Administrative Agent, such Lender or the L/C Issuer reasonably
deems necessary or appropriate in connection with such Person’s obtaining
financing; provided, however, that such financial institution has agreed to keep
such information confidential in accordance with its customary practices, and
such ratings agency shall be informed of the confidentiality of such information
.


 
102

--------------------------------------------------------------------------------

 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer (a)
acknowledges that the Information may include material non-public information
concerning the Company or a Subsidiary, as the case may be, and (b) covenants
that (i) it has developed and shall at all times maintain compliance procedures
regarding the use of material non-public information and (ii) it shall handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


11.08           Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Company or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.


11.09           Interest Rate Limitation.


 
103

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10           Counterparts; Integration; Effectiveness; Amendment and
Restatement of Existing Credit Agreement; Affirmation of Prior Liens.
 
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.


(b)           Each Loan Party, the Administrative Agent and the Lenders hereby
agree that at such time as this Agreement shall have become effective pursuant
to the terms of clause (a) of this Section 11.10, (i) the Existing Credit
Agreement automatically shall be deemed amended and restated in its entirety by
this Agreement and (ii) all of the promissory notes executed in connection with
the Existing Credit Agreement automatically shall be deemed amended and restated
by the Notes executed in connection with this Agreement.


(c)           Each Loan Party affirms the liens and security interests (and, to
the extent necessary, grants again, pursuant to the Security Documents, to the
Collateral Agent such liens and security interests) created and granted by it in
the Security Documents (including, but not limited to, the Security Agreement,
the Mortgages and the Mortgage Amendments) and agrees that the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement shall in
no manner adversely affect or impair such liens and security interests.  Further
each Loan Party hereby acknowledges and agrees that as of the Closing Date the
obligations under the Existing Credit Agreement to the extent secured by the
Security Documents shall be deemed in all respects to be replaced by the
Obligations owing under this Agreement.


11.11           Survival of Representations and Warranties.
 
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


 
104

--------------------------------------------------------------------------------

 
11.12           Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


11.13           Replacement of Lenders.
 
 
If (i) any Lender requests compensation under Section 3.04, (ii) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
does not consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document that requires the consent of each Lender and that
has been approved by the Required Lenders or (iv) any Lender is a Defaulting
Lender or if any other circumstance exists hereunder that gives the Company the
right to replace a Lender as a party hereto, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:


(a)           the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)           such assignment does not conflict with applicable Laws.


(e)           in the case of any such assignment resulting from a Lender's
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable amendment, modification and/or
waiver of this Agreement that the Company has requested shall become effective
upon giving effect to such assignment (and any related assignments required to
be effected in connection therewith in accordance with this Section 11.13).


 
105

--------------------------------------------------------------------------------

 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


11.14           Governing Law; Jurisdiction; Etc.
 
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)           WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


11.15           Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 
106

--------------------------------------------------------------------------------

 
11.16           No Advisory or Fiduciary Responsibility.
 
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Company and its Affiliates, on the one hand, and the Administrative
Agent and the Arranger on the other hand, (B) the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company or
any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arranger nor any Lender has any obligation to the Company or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and neither
the Administrative Agent, the Arranger nor any Lender has any obligation to
disclose any of such interests to the Company or any of its Affiliates.  To the
fullest extent permitted by law, the Company hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


11.17           USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.



CHAR1\1181252v9
 
107

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


COMPANY:                                                                BUCKEYE
TECHNOLOGIES INC.,
a Delaware corporation


By: /s/ Steven G.
Dean                                                                
Name:  Steven G.
Dean                                                              
Title:     Senior Vice President,
CFO                                                          




GUARANTORS:                                                                BUCKEYE
FLORIDA CORPORATION,
a Delaware corporation


By:       /s/ Steven G.
Dean                                                         
Name:        Steven G. Dean                             
Title:          Vice President                          




BUCKEYE LUMBERTON INC.,
a North Carolina corporation


By:         /s/ Steven G. Dean                         
Name:          Steven G. Dean                           
Title:             Vice President                        




BUCKEYE FLORIDA, LIMITED PARTNERSHIP,
a Delaware limited partnership


By:  Buckeye Florida Corporation, its general partner


By:   /s/ Steven G. Dean                      
Name:    Steven G. Dean                                 
Title:      Vice President                              




BUCKEYE MT. HOLLY LLC,
a Delaware limited liability company


By:      /s/ Steven G. Dean                             
Name:       Steven G. Dean                              
Title:         Vice President                           




MERFIN SYSTEMS LLC,
a Delaware limited liability company


By:        /s/ Steven G. Dean                          
Name:         Steven G. Dean                            
Title:           Vice President                         

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

BFOL 2 INC.,
a Florida corporation


By:       /s/ Steven G. Dean                        
Name:        Steven G. Dean                             
Title:          Vice President                          




BFC 2 INC.,
a Florida corporation


By:        /s/ Steven G. Dean                         
Name:         Steven G. Dean                            
Title:           Vice President                         




BFOL 3 LLC,
a Delaware limited liability company


By:  BFC 2 Inc., its manager


By:        /s/ Steven G. Dean                        
Name:         Steven G. Dean                            
Title:           Vice President                         




BFC 3 LLC,
a Delaware limited liability company


By:  BFOL 2 Inc., its manager


By:         /s/ Steven G. Dean                        
Name:          Steven G. Dean                           
Title:            Vice President                        







CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A.,
as Administrative Agent


By:       /s/ Anne Zeschke                       
Name:       Anne Zeschke                                         
Title:         Vice President                             



CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By:          /s/ Thomas W. Branyan           
Name:           Thomas W. Branyan                           
Title:              Senior Vice President              



CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender


By:           /s/ Robert L. Mendoza
Name:            Robert L. Mendoza                             
Title:              Vice President                

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender


By:           /s/ Bryan W. Ford
Name:           Bryan W. Ford                                     
Title:              Senior Vice President                        

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

CITIZENS BANK OF PENNSYLVANIA,
as a Lender


By:           /s/ Euclid B. Noble
Name:            Euclid B.
Noble                                                           
Title:              Vice President                      

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

AGFIRST FARM CREDIT BANK,
as a Lender


By:           /s/ Steven J. O'Shea
Name:            Steven J. O'Shea                                  
Title:              Vice President                    

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

COBANK, ACB,
as a Lender


By:           /s/ J. Daniel Malan
Name:            J. Daniel Malan                                    
Title:              Vice President                      

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

AMERICAN AGCREDIT, PCA,
as a Lender


By:           /s/ Vern Zander
Name:            Vern
Zander                                                          
Title:               Vice President                            

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

BADGERLAND FINANCIAL, FLCA,
as a Lender


By:           /s/ Larry Coulthard
Name:            Larry Coulthard                                   
Title:              VP Loan Participations & Capital
Markets                      

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

FARM CREDIT BANK OF TEXAS,
as a Lender


By:           /s/ Isaac E. Bennett
Name:           Isaac E. Bennett                                  
Title:             Vice President                      

CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender


By:           /s/ George H. Slade, Jr.
Name:            George H. Slade, Jr.                             
Title:               Senior Vice President               
 


 





CHAR1\1181252v9
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BUCKEYE TECHNOLOGIES INC.
 
 

--------------------------------------------------------------------------------

 

